--------------------------------------------------------------------------------

Execution Version

$50,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 13, 2010

Among

GLADSTONE BUSINESS INVESTMENT, LLC

as the Borrower

GLADSTONE MANAGEMENT CORPORATION

as the Servicer

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Managing Agents

and

BRANCH BANKING AND TRUST COMPANY

as the Administrative Agent

--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

  Page     ARTICLE I DEFINITIONS 1

Section 1.1 Certain Defined Terms.

1

Section 1.2 Other Terms

33

Section 1.3 Computation of Time Periods.

33

Section 1.4 Interpretation.

33     ARTICLE II ADVANCES 34

Section 2.1 Advances.

34

Section 2.2 Procedures for Advances

34

Section 2.3 Optional Changes in Facility Amount; Prepayments

36

Section 2.4 Principal Repayments

37

Section 2.5 The Notes.

38

Section 2.6 Interest Payments.

38

Section 2.7 Fees

39

Section 2.8 Settlement Procedures.

39

Section 2.9 Collections and Allocations

43

Section 2.10 Payments, Computations, Etc

43

Section 2.11 Breakage Costs

43

Section 2.12 Increased Costs; Capital Adequacy; Illegality.

44

Section 2.13 Taxes.

45

Section 2.14 Revolver Loan Funding

46

Section 2.15 Pending Account.

48

Section 2.16 Discretionary Sales of Loans

48     ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES 50

Section 3.1 Conditions to Effectiveness and Advances.

50

Section 3.2 Additional Conditions Precedent to All Advances

51     ARTICLE IV REPRESENTATIONS AND WARRANTIES 51

Section 4.1 Representations and Warranties of the Borrower

51

Section 4.2 Joint Representations and Warranties Regarding Ordinary Course of
Business.

    55     ARTICLE V GENERAL COVENANTS OF THE BORROWER 56

Section 5.1 Covenants of the Borrower

56

Section 5.2 Hedging Agreement.

60     ARTICLE VI SECURITY INTEREST 61

Section 6.1 Security Interest

61

Section 6.2 Remedies.

61

Section 6.3 Release of Liens.

62

Section 6.4 Assignment of the Purchase Agreement.

63

i

--------------------------------------------------------------------------------


ARTICLE VII ADMINISTRATION AND SERVICING OF LOANS 63

Section 7.1 Appointment of the Servicer.

63

Section 7.2 Duties and Responsibilities of the Servicer

64

Section 7.3 Authorization of the Servicer.

65

Section 7.4 Collection of Payments.

66

Section 7.5 Servicer Advances

67

Section 7.6 Realization Upon Defaulted Loans or Charged-Off Loans

67

Section 7.7 Optional Repurchase of Transferred Loans

68

Section 7.8 Representations and Warranties of the Servicer

69

Section 7.9 Covenants of the Servicer

70

Section 7.10 Payment of Certain Expenses by Servicer.

71

Section 7.11 Reports

72

Section 7.12 Annual Statement as to Compliance.

72

Section 7.13 Limitation on Liability of the Servicer and Others.

73

Section 7.14 The Servicer Not to Resign.

73

Section 7.15 Access to Certain Documentation and Information Regarding the
Loans.

73

Section 7.16 Merger or Consolidation of the Servicer

74

Section 7.17 Identification of Records.

75

Section 7.18 Servicer Termination Events

75

Section 7.19 Appointment of Successor Servicer.

77

Section 7.20 Market Servicing Fee.

78     ARTICLE VIII EARLY TERMINATION EVENTS 78

Section 8.1 Early Termination Events

78

Section 8.2 Remedies.

80     ARTICLE IX INDEMNIFICATION 81

Section 9.1 Indemnities by the Borrower

81

Section 9.2 Indemnities by the Servicer

83     ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS 84

Section 10.1 Authorization and Action.

84

Section 10.2 Delegation of Duties

85

Section 10.3 Exculpatory Provisions

85

Section 10.4 Reliance

86

Section 10.5 Non-Reliance on Administrative Agent, Managing Agents and Other
Lenders

87

Section 10.6 Reimbursement and Indemnification.

87

Section 10.7 Administrative Agent and Managing Agents in their Individual
Capacities.

88

Section 10.8 Successor Administrative Agent or Managing Agent

88     ARTICLE XI ASSIGNMENTS; PARTICIPATIONS 89

Section 11.1 Assignments and Participations

89    

ii

--------------------------------------------------------------------------------


ARTICLE XII MISCELLANEOUS 91

Section 12.1 Amendments and Waivers

91

Section 12.2 Notices, Etc.

91

Section 12.3 No Waiver, Rights and Remedies.

92

Section 12.4 Binding Effect.

92

Section 12.5 Term of this Agreement.

92

Section 12.6 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

92

Section 12.7 WAIVER OF JURY TRIAL.

93

Section 12.8 Costs, Expenses and Taxes

93

Section 12.9 No Proceedings

94

Section 12.10 Recourse Against Certain Parties

94

Section 12.11 Protection of Security Interest; Appointment of Administrative
Agent as Attorney-in-Fact

95

Section 12.12 Confidentiality

96

Section 12.13 Execution in Counterparts; Severability; Integration

97

Section 12.14 Amendment and Restatement

97

Section 12.15 Patriot Act

97

EXHIBITS

EXHIBIT A Form of Borrower Notice EXHIBIT B Form of Note EXHIBIT C Form of
Assignment and Acceptance EXHIBIT D Form of Joinder Agreement EXHIBIT E Form of
Monthly Report EXHIBIT F Form of Servicer’s Certificate EXHIBIT G Form of
Dividend Declaration Certificate EXHIBIT H Form of Primary Document Trust
Receipt EXHIBIT I Form of Assignment of Mortgage EXHIBIT J [Reserved] EXHIBIT K
[Reserved] EXHIBIT L Form of Deposit Account Control Agreement EXHIBIT M Credit
Report and Transaction Summary EXHIBIT N Moody’s Industry Classifications

SCHEDULES

SCHEDULE I [Reserved] SCHEDULE II Loan List SCHEDULE III [Reserved] SCHEDULE IV
Diversity Score Table

iii

--------------------------------------------------------------------------------

     THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is made as of April 13,
2010, among:

     (1) GLADSTONE BUSINESS INVESTMENT, LLC, a Delaware limited liability
company, as borrower (the “Borrower”);

     (2) GLADSTONE MANAGEMENT CORPORATION, a Delaware corporation, as servicer
(the “Servicer”);

     (3) Each financial institution from time to time party hereto as a “Lender”
(whether on the signature pages hereto or in a Joinder Agreement) and their
respective successors and assigns (collectively, the “Lenders”);

     (4) Each financial institution from time to time party hereto as a
“Managing Agent” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Managing Agents”); and

     (5) BRANCH BANKING AND TRUST COMPANY, as “Administrative Agent” and its
respective successors and assigns (the “Administrative Agent”).

     IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

     Section 1.1 Certain Defined Terms.

     (a) Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.1.

     (b) As used in this Agreement and its exhibits, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

     “Additional Amount” is defined in Section 2.13.

     “Adjusted Eurodollar Rate” means, for any Settlement Period, an interest
rate per annum equal to the quotient, expressed as a percentage and rounded
upwards (if necessary), to the nearest 1/100 of 1%, (i) the numerator of which
is equal to the LIBO Rate for such Settlement Period and (ii) the denominator of
which is equal to 100% minus the Eurodollar Reserve Percentage for such
Settlement Period.

     “1940 Act” is defined in Section 4.1(x).

     “Administrative Agent” is defined in the preamble hereto.

     “Advance” is defined in Section 2.1(a).

--------------------------------------------------------------------------------

     “Advance Rate” means 50.0%.

     “Advances Outstanding” means, on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.

     “Adverse Claim” means a lien, security interest, pledge, charge,
encumbrance or other right or claim of any Person.

     “Affected Party” is defined in Section 2.12(a).

     “Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person; provided, however, that
when used with respect to any Person which is an Obligor in respect of a Loan,
“Affiliate” shall not mean any of the Borrower, the Servicer or the Originator
unless the Borrower, the Servicer or the Originator is a Person controlling,
controlled by or under common control with such Obligor as of the first date
such Obligor’s Loan becomes a Transferred Loan hereunder (regardless of any
subsequent reconveyance or re-transfer). For purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” or “controlled” have meanings correlative to the
foregoing.

     “Agent’s Account” means account number 0005101447423 at Branch Banking and
Trust Company.

     “Aggregate Outstanding Loan Balance” means on any day, the sum of the
Outstanding Loan Balances of all Eligible Loans on such date.

     “Aggregate Purchased Loan Balance” means on any day, (a) the sum of (i) the
Purchased Loan Balances of all Eligible Loans on such date and (ii) the amount
of cash and cash equivalents held in the Collection Account and the Pending
Account less the sum of the aggregate accrued but unpaid Servicing Fee, Revolver
Loan Funding Fee, Interest and Commitment Fee minus (b) the Excess Concentration
Amount as of such date.

     “Agreement” or “Credit Agreement” means this Third Amended and Restated
Credit Agreement, dated as of April 13, 2010, as hereafter amended, modified,
supplemented or restated from time to time.

     “Amortization Period” means the period beginning on the Termination Date
and ending on the Maturity Date.

     “Applicable Law” means, for any Person, all existing and future applicable
laws, rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
Regulation Z, Regulation W, Regulation U and Regulation B of the Federal Reserve
Board, the Foreign Corrupt Practices Act and the USA PATRIOT Act), and
applicable judgments, decrees, injunctions, writs, orders, or line action of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

2

--------------------------------------------------------------------------------

     “Applicable Margin” means 4.5% per annum.

     “Assignment and Acceptance” is defined in Section 11.1(b).

     “Assignment of Mortgage” means, as to each Loan secured by an interest in
real property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Borrower and to grant a perfected lien thereon
by the Borrower in favor of the Administrative Agent on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.

     “Availability” On any day, the lesser of (i) the amount by which the
Borrowing Base exceeds the sum of (A) Advances Outstanding and (B) an amount
equal to 50% of the aggregate unfunded commitments under the Revolver Loans on
such day and (ii) the amount by which the Facility Amount exceeds the sum of (A)
Advances Outstanding and (B) the aggregate unfunded commitments under the
Revolver Loans on such day; provided, however, that following the Termination
Date, the Availability shall be zero.

     “Available Collections” is defined in Section 2.8.

     “Backup Servicer” means The Bank of New York Mellon, in its capacity as
Backup Servicer under the Backup Servicing Agreement, together with its
successors and assigns.

     “Backup Servicer Expenses” means the out-of-pocket expenses to be paid to
the Backup Servicer under the Backup Servicing Agreement.

     “Backup Servicer Fee” means the fee to be paid to the Backup Servicer as
set forth in the Backup Servicing Agreement.

     “Backup Servicing Agreement” means the Amended and Restated Backup
Servicing Agreement dated as of the Closing Date among the Borrower, the
Servicer, the Administrative Agent and the Backup Servicer, as amended by that
certain Amendment No. 1 to Backup Servicing Agreement dated as of April 14,
2009, as the same may from time to time be further amended, restated,
supplemented, waived or modified.

     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

     “Base Rate” means, on any date, a fluctuating rate of interest per annum
equal to the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1.0%
or (c) the LIBO Rate.

     “BB&T” means Branch Banking and Trust Company, in its capacity either as a
Lender or in its individual capacity, as applicable, and its successors or
assigns.

3

--------------------------------------------------------------------------------

      “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.

     “Borrower” means Gladstone Business Investment, LLC, a Delaware limited
liability company, or any permitted successor thereto.

     “Borrowing Base” means on any date of determination, the lesser of (a) (i)
the Aggregate Purchased Loan Balance minus (ii) the Required Equity Investment
or (b) the Aggregate Purchased Loan Balance times the Advance Rate.

     “Borrowing Base Test” means as of any date, a determination that (a) the
lesser of (i) the Borrowing Base and (ii) the Facility Amount shall be equal to
or greater than (b) the Advances Outstanding.

     “Borrower Notice” means a written notice, in the form of Exhibit A, to be
used for each borrowing, repayment of each Advance or termination or reduction
of the Facility Amount or Prepayments of Advances.

     “Breakage Costs” is defined in Section 2.11.

     “Business Day” means any day of the year other than a Saturday or a Sunday
on which (a) (i) banks are not required or authorized to be closed in New York,
New York, and North Carolina or (ii) which is not a day on which the Bond Market
Association recommends a closed day for the U.S. Bond Market, and (b) if the
term “Business Day” is used in connection with the Adjusted Eurodollar Rate or
the Interest Reset Date, means the foregoing only if such day is also a day of
year on which dealings in United States dollar deposits are carried on in the
London interbank market.

     “Change-in-Control” means, with respect to any entity, the date on which
(i) any Person or “group” acquires any “beneficial ownership” (as such terms are
defined under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange
Act of 1934, as amended), either directly or indirectly, of membership interests
or other equity interests or any interest convertible into any such interest in
such entity having more than fifty percent (50%) of the voting power for the
election of managers of such entity, if any, under ordinary circumstances, or
(ii) (with regard to the Borrower, except in connection with any Discretionary
Sale) an entity sells, transfers, conveys, assigns or otherwise disposes of all
or substantially all of the assets of such entity.

     “Charged-Off Loan” means any Loan (i) that is 120 days past due with
respect to any interest or principal payment, (ii) for which an Insolvency Event
has occurred with respect to the related Obligor or (iii) that is or should be
written off as uncollectible by the Servicer in accordance with the Credit and
Collection Policy.

     “Charged-Off Ratio” means, with respect to any Settlement Period, the
percentage equivalent of a fraction, calculated as of the Determination Date for
such Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans that became Charged-Off Loans
during such Settlement Period and (ii) the denominator of which is equal to the
sum of (A) the Aggregate Outstanding Loan Balance as of the first day of such
Settlement Period and (B) the Aggregate Outstanding Loan Balance as of the last
day of such Settlement Period divided by 2.

4

--------------------------------------------------------------------------------

     “Closing Date” means October19, 2006.

     “Code” means The Internal Revenue Code of 1986, as amended.

     “Collateral” means all right, title and interest, whether now owned or
hereafter acquired or arising, and wherever located, of the Borrower in, to and
under any and all of the following:

     (i) the Transferred Loans, and all monies due or to become due in payment
of such Loans on and after the related Purchase Date;

     (ii) any Related Property securing the Transferred Loans, including all
real estate collateral assigned to the Administrative Agent pursuant to an
Assignment of Mortgage, and further including all Proceeds from any sale or
other disposition of such Related Property;

     (iii) the Loan Documents relating to the Transferred Loans;

     (iv) all Supplemental Interests related to any Transferred Loans;

     (v) the Collection Account, all funds held in such account, and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds;

     (vi) all Collections and all other payments made or to be made in the
future with respect to the Transferred Loans, including such payments under any
guarantee or similar credit enhancement with respect to such Loans;

     (vii) all Hedge Collateral;

     (viii) the Pending Account, the Operating Account and all deposit or
banking accounts of the Borrower with the Administrative Agent, and all funds
held in such accounts, and all certificates and instruments, if any, from time
to time representing or evidencing such accounts or such funds; and

     (ix) all income and Proceeds of the foregoing.

     “Collateral Custodian” means The Bank of New York Mellon Trust Company,
N.A., formerly known as BNY Midwest Trust Company, in its capacity as Collateral
Custodian under the Custody Agreement, together with its successors and assigns.

     “Collateral Custodian Expenses” means the out-of-pocket expenses to be paid
to the Collateral Custodian under the Custody Agreement.

     “Collateral Custodian Fee” means the fee to be paid to the Collateral
Custodian as set forth in the Custody Agreement.

5

--------------------------------------------------------------------------------

     “Collateral Quality Test” means as of any date, a set of tests that are
satisfied so long as each of the following are satisfied: (i) the Weighted
Average Life of the Transferred Loans shall not be greater than 66 months as of
such date, (ii) the Weighted Average Spread in respect of Transferred Loans
shall not be less than 5% as of such date, (iii) the weighted average Risk
Rating of the Transferred Loans shall not be less than B-/ B3/4 by S&P, Moody’s
or the Servicer’s risk rating model, respectively, (iv) the Diversity Score for
the Transferred Loans shall be equal to or greater than 9 as of such date;
provided, however, that the Diversity Score may be less than 9, but no lower
than 8, so long as (a) the decline in the Diversity Score below 9 is
attributable, in the Servicer’s reasonable discretion, to the sale or
refinancing of Eligible Loans and not a decline in the performance of Eligible
Loans and (b) the Diversity Score may be less than 9 for no more than 120 days
following such sale or refinancing and (v) there shall be no fewer than twelve
(12) Obligors on the Eligible Loans, each of which twelve Obligors is
unaffiliated with any of the other eleven Obligors.

     “Collection Account” is defined in Section 7.4(e).

     “Collection Date” means the date following the Termination Date on which
all Advances Outstanding have been reduced to zero, the Lenders have received
all accrued Interest, fees, and all other amounts owing to them under this
Agreement and the Hedging Agreement, the Hedge Counterparties have received all
amounts due and owing hereunder and under the Hedge Transactions, and each of
the Backup Servicer, the Collateral Custodian, the Administrative Agent and the
Managing Agents have each received all amounts due to them in connection with
the Transaction Documents.

     “Collections” means (a) all cash collections or other cash proceeds of a
Transferred Loan received by or on behalf of the Borrower by the Servicer or
Originator from or on behalf of any Obligor in payment of any amounts owed in
respect of such Transferred Loan, including, without limitation, Interest
Collections, Principal Collections, Deemed Collections, Insurance Proceeds, and
all Recoveries, (b) all amounts received by the Buyer (as defined in the
Purchase and Sale Agreement) in connection with the repurchase of an Ineligible
Loan pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts received
by the Administrative Agent in connection with the purchase of a Transferred
Loan pursuant to Section 7.7, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

     “Commitment” means (a) for BB&T and KEF, the commitment of such Lender to
fund any Advance to the Borrower in an amount not to exceed $25,000,000, in each
case as such amount may be modified in accordance with the terms hereof; and (b)
with respect to any Person who becomes a Lender pursuant to an Assignment and
Acceptance or a Joinder Agreement, the commitment of such Person to fund any
Advance to the Borrower in an amount not to exceed the amount set forth in such
Assignment and Acceptance or Joinder Agreement, as such amount may be modified
in accordance with the terms hereof.

     “Commitment Fee” means (i) for any day on which the Advances Outstanding
are less than or equal to 50% of the Commitments for such day, an amount equal
to 1.00% per annum multiplied by the excess of the Commitment over the Advances
Outstanding for such day and (ii) for any day on which the Advances Outstanding
are more than 50% of the outstanding Commitments for such day, an amount equal
to .50% per annum multiplied by the excess of the Commitments over the Advances
Outstanding for such day. If the Borrower voluntarily terminates all or any
portion of the Commitments prior to April 13, 2011, the Commitment Fee shall
nonetheless be payable by the Borrower from the applicable termination date
through the period expiring on April 13, 2011 as if such termination had not
occurred, with the payment for the period following the applicable termination
date to be made in a lump sum within ten (10) Business Days following the
applicable termination date in an amount equal to (x) 1.00% per annum on the
amount of the Commitments reduced, multiplied by (y) the number of days from the
applicable termination date up to and including April 13, 2011. All calculations
of the Commitment Fee shall be made on the basis of a year of 360 days for the
actual number of days elapsed.

6

--------------------------------------------------------------------------------

      “Commitment Termination Date” means April 13, 2012, or such later date to
which the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Lenders.

     “Contractual Obligation” means, with respect to any Person, any provision
of any securities issued by such Person or any indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
such Person is a party or by which it or any of its property is bound or is
subject.

     “Controlled Transaction” means (i) any Investment by the Originator or the
Borrower in an Obligor so long as such Obligor was not an Affiliate of any of
the Originator, Borrower or Servicer immediately prior to the origination of the
Loan by the Originator; and (ii) any and all subsequent Investment(s) by the
Originator or the Borrower in an Obligor or any Affiliate of the Obligor
described in clause (i) above.

      “Covenant-Lite Loan” means a Loan lacking traditional financial covenants
requiring minimum interest or other debt service coverage or specifying maximum
levels of leverage or other similar “maintenance” tests.

     “Credit and Collection Policy” means those credit, collection, customer
relation and service policies (i) determined by the Borrower, the Originator and
the initial Servicer as of the date hereof relating to the Transferred Loans and
related Loan Documents, as on file with the Administrative Agent and as the same
may be amended or modified from time to time in accordance with Sections 5.1(r)
and 7.9(g); and (ii) with respect to any Successor Servicer, the collection
procedures and policies of such person (as approved by the Administrative Agent)
at the time such Person becomes Successor Servicer.

     “Current Pay Loan” means any Transferred Loan (a) in respect of which the
Servicer or Originator shall have taken any of the following actions: charging a
default rate of interest, restricting Obligor’s right to make subordinated
payments (other than payments in respect of owner’s debts and seller financings
in the original loan agreement), acceleration of the Transferred Loan,
foreclosure on collateral for the Loan, increasing its representation on the
Obligor’s Board of Directors or similar governing body, or increasing the
frequency of its inspection rights to permit inspection on demand, (b) that is
not more than thirty (30) days past due with respect to any interest or
principal payments and (c) in respect of which the Servicer shall have certified
(which certification may be in the form of an e-mail or other written electronic
communication) to the Administrative Agent that the Servicer does not believe,
in its reasonable judgment, that a failure to pay interest or ultimate principal
will occur. For avoidance of doubt, a Current Pay Loan shall be an Eligible Loan
and included in the Borrowing Base but shall be subject to restriction as
provided in the definitions of Excess Concentration Amount and Outstanding Loan
Balance. A Transferred Loan shall cease to be a Current Pay Loan if it (i)
becomes a Defaulted Loan through failure to satisfy the requirements set forth
in clauses (b) and (c) of the preceding sentence in this definition or (ii)
becomes an Eligible Loan which is no longer a Current Pay Loan (such that it is
no longer subject to restriction for purposes of Excess Concentration Amount and
Outstanding Loan Balance calculations), which shall occur upon receipt of a
certification from the Servicer (which certification may be in the form of an
e-mail or other written electronic communication) to the Administrative Agent
that, as of the date of the certification (x) the applicable circumstances
enumerated in clause (a) above which caused the Loan to be a Current Pay Loan
shall no longer exist and (y) such Loan otherwise meets the definition of an
Eligible Loan.

7

--------------------------------------------------------------------------------

     “Custody Agreement” means the Custodial Agreement, dated as of the Closing
Date among the Borrower, the Servicer, the Originator, the Administrative Agent
and the Collateral Custodian, as amended by that certain Amendment No. 1 to
Custodial Agreement dated as of April 14, 2009 and as the same may from time to
time be further amended, restated, supplemented, waived or modified.

     “Deemed Collections” means, on any day, the aggregate of all amounts
Borrower shall have been deemed to have received as a Collection of a
Transferred Loan. Borrower shall be deemed to have received a Collection in an
amount equal to the unpaid balance (including any accrued interest thereon) of a
Transferred Loan if at any time the Outstanding Loan Balance of any such Loan is
either (i) reduced as a result of any discount or any adjustment or otherwise by
Borrower (other than receipt of cash Collections) or (ii) reduced or canceled as
a result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction).

      “Default Rate” means the rate equal to (a) during the Revolving Period,
the Base Rate plus 2% plus the Applicable Margin; (b) during the Amortization
Period, the Base Rate plus 4% plus the Applicable Margin.

     “Default Ratio” means, with respect to any Settlement Period, the
percentage equivalent of a fraction, calculated as of the Determination Date for
such Settlement Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans (excluding Charged-Off Loans)
that became Defaulted Loans during such Settlement Period and (b) the
denominator of which is equal to (i) the sum of (x) the Aggregate Outstanding
Loan Balance as of the first day of such Settlement Period and (y) the Aggregate
Outstanding Loan Balance as of the last day of such Settlement Period divided by
(ii) two.

     “Defaulted Loan” means any Transferred Loan (a) as to which, (x) a default
as to the payment of principal and/or interest has occurred and is continuing
for a period of sixty (60) consecutive days with respect to such Loan (without
regard to any grace period applicable thereto, or waiver thereof) or (y) a
default not set forth in clause (x) has occurred and the holders of such Loan
have accelerated all or a portion of the principal amount thereof as a result of
such default, (b) as to which a default as to the payment of principal and/or
interest has occurred and is continuing on another debt obligation of the same
Obligor which is senior or pari passu in right of payment to such Loan, (c) as
to which the Obligor or others have instituted proceedings to have the Obligor
adjudicated bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such issuer has filed for
protection under Chapter 11 of the United States Bankruptcy Code (unless (x) in
the case of subclause (y) of clause (a) or clauses (b) and (c) the Loan is a
Current Pay Loan, in which case it shall not be deemed a Defaulted Loan or (y)
in the case of clauses (b) or (c), the Loan is a DIP Loan, in which case it
shall not be deemed a Defaulted Loan), (d) that the Servicer has in its
reasonable commercial judgment otherwise declared to be a Defaulted Loan or (e)
that has a Risk Rating of “Ca,” “CC” or “1” or below by Moody’s, S&P or the
Servicer, respectively.

8

--------------------------------------------------------------------------------

     “Deposit Account Control Agreement” means each of (i) a letter agreement,
substantially in the form of Exhibit L, among the Borrower, the Administrative
Agent and the bank maintaining the Collection Account with respect to control of
the Collection Account, as amended by Amendment No. 1 to Deposit Account Control
Agreement dated as of April 14, 2009, and as the same may from time to time be
further amended, modified, supplemented or restated, (ii) a letter agreement,
substantially in the form of Exhibit L, among the Borrower, the Administrative
Agent and the bank maintaining the Pending Account with respect to control of
the Pending Account, as amended by Amendment No. 1 to Deposit Account Control
Agreement dated as of April 14, 2009, and as the same may from time to time be
further amended, modified, supplemented or restated, (iii) the Deposit Account
Control Agreement dated as of April 14, 2009 with respect to the Operating
Account among the Borrower, the bank maintaining the Operating Account and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time and (iv) any letter agreement, substantially in the
form of Exhibit L, among the Borrower, the Administrative Agent and the bank
maintaining any Lock-Box Account.

     “Derivatives” means any exchange-traded or over-the-counter (i) forward,
future, option, swap, cap, collar, floor, foreign exchange contract, any
combination thereof, whether for physical delivery or cash settlement, relating
to any interest rate, interest rate index, currency, currency exchange rate,
currency exchange rate index, debt instrument, debt price, debt index,
depository instrument, depository price, depository index, equity instrument,
equity price, equity index, commodity, commodity price or commodity index, (ii)
any similar transaction, contract, instrument, undertaking or security, or (iii)
any transaction, contract, instrument, undertaking or security containing any of
the foregoing.

     “Determination Date” means the last day of each Settlement Period.

     “DIP Loan” means a Transferred Loan, the Obligor of which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code (a “Debtor”)
organized under the laws of the United States or any state therein, the terms of
which have been approved by an order of a court of competent jurisdiction, which
order provides that (i) such DIP Loan is secured by liens on otherwise
unencumbered property of the Debtor’s bankruptcy estate pursuant to 364(c)(2) of
the Bankruptcy Code, (ii) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor's estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (iii) such DIP Loan is
secured by junior liens on property of the Debtor’s bankruptcy estate already
subject to a lien encumbered assets (so long as such DIP Loan is a fully secured
claim within the meaning of Section 506 of the Bankruptcy Code), or (iv) if the
DIP Loan or any portion thereof is unsecured, the repayment of such DIP Loan
retains priority over all other administrative expenses pursuant to Section
364(c)(1) of the Bankruptcy Code; provided that, in the case of the origination
or acquisition of any DIP Loan, none of the Borrower or the Servicer have actual
knowledge that the order set forth above is subject to any pending contested
matter or proceeding (as such terms are defined in the Federal Rules of
Bankruptcy Procedure) or the subject of an appeal or stay pending appeal.

9

--------------------------------------------------------------------------------

     “Discretionary Sale” is defined in Section 2.16.

     “Discretionary Sale Notice” is defined in Section 2.16(a).

     “Discretionary Sale Settlement Date” means the Business Day specified by
the Borrower to the Administrative Agent in a Discretionary Sale Notice as the
proposed settlement date of a Discretionary Sale.

     “Discretionary Sale Trade Date” means the Business Day specified by the
Borrower to the Administrative Agent in a Discretionary Sale Notice as the
proposed trade date of a Discretionary Sale.

     “Distribution” is defined in Section 5.1(j).

     “Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Schedule IV attached hereto.

     “Drawn Amount” means, at any time, the sum of (i) Advances Outstanding and
(ii) the Revolver Loan Unfunded Commitment Amount at such time.

     “Early Termination Event” is defined in Section 8.1.

     “Effective Date” means April 13, 2010.

     “Eligible Assignee” means a Person (a) that is a Lender or an Affiliate of
a Lender or (b) (i) whose short-term rating is at least A-1 from S&P and P-1
from Moody’s, or whose obligations under this Agreement are guaranteed by a
Person whose short-term rating is at least A-1 from S&P and P-1 from Moody’s and
(ii) who is approved by the Administrative Agent (such approval not to be
unreasonably withheld); provided that, notwithstanding any of the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or subsidiaries.

     “Eligible Loan” means, on any date of determination, each Transferred Loan
which satisfies each of the following requirements:

10

--------------------------------------------------------------------------------

     (i) the Loan is evidenced by a promissory note that has been duly
authorized and that, together with the related Loan Documents, is in full force
and effect and constitutes the legal, valid and binding obligation of the
Obligor of such Loan to pay the stated amount of the Loan and interest thereon,
and the related Loan Documents are enforceable against such Obligor in
accordance with their respective terms;

     (ii) the Loan was originated in accordance with the terms of the Credit and
Collection Policy and arose in the ordinary course of the Originator’s business
from the lending of money to the Obligor thereof;

     (iii) the Loan is not a Defaulted Loan;

     (iv) the Obligor of such Loan has executed all appropriate documentation
required by the Originator;

     (v) the Loan, together with the Loan Documents related thereto, is a
“general intangible”, an “instrument”, an “account”, or “chattel paper” within
the meaning of the UCC of all jurisdictions that govern the perfection of the
security interest granted therein;

     (vi) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

     (vii) the Loan is denominated and payable only in United States dollars in
the United States, and is not convertible by the Obligor into debt denominated
in any other currency;

     (viii) the Loan bears interest, which is due and payable no less frequently
than quarterly, except for (i) Loans which bear interest which is due and
payable no less frequently than semi-annually, provided that the aggregate
Outstanding Loan Balances of such Loans do not exceed 10% of the Aggregate
Outstanding Loan Balance and (ii) PIK Loans;

     (ix) the Loan, together with the Loan Documents related thereto, does not
contravene in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no party to the Loan
Documents related thereto is in material violation of any such Applicable Laws;

     (x) the Loan, together with the related Loan Documents, is fully assignable
(and if such Loan is secured by an interest in real property, an Assignment of
Mortgage executed in blank has been delivered to the Collateral Custodian);

     (xi) the Loan was documented and closed in accordance with the Credit and
Collection Policy, including the relevant opinions and assignments, and there is
only one current original promissory note;

11

--------------------------------------------------------------------------------

     (xii) the Loan and all Related Property are free of any Liens except for
Permitted Liens;

     (xiii) the Loan has an original term to maturity of no more than 120
months;

     (xiv) no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Loan;

     (xv) any Related Property with respect to such Loan is insured in
accordance with the Credit and Collection Policy;

     (xvi) the Obligor with respect to such Loan is an Eligible Obligor;

     (xvii) if such Loan is a PIK Loan, such Loan shall pay a minimum of five
percent (5.0%) per annum current interest, on at least a quarterly basis;

     (xviii) the Loan is not a loan or extension of credit made by the
Originator or one of its subsidiaries to an Obligor for the purpose of making
any principal, interest or other payment on such Loan necessary in order to keep
such Loan from becoming delinquent;

      (xix) the Loan has not been amended or subject to a deferral or waiver the
effect of which is to (A) reduce the amount (other than by reason of the
repayment thereof) or extend the time for payment of principal or (B) reduce the
rate or extend the time of payment of interest (or any component thereof), in
each case without the consent of the Required Lenders, which consent shall not
be unreasonably withheld or delayed;

     (xx) if such Loan is a Qualifying Syndicated Loan, (a) the Borrower has
purchased an interest in such Loan from a financial institution which such
financial institution (A) has a short-term debt rating equal to at least A-1
from S&P and P-1 from Moody’s, (B) has been approved in writing by the Required
Lenders prior to the related Funding Date or (C) has an investment grade rating
of BBB+/Baa1 or greater and (b) such Loan closed not more than thirty (30) days
previously;

     (xxi) if such Loan is a Revolver Loan, it shall be secured by a first
priority, perfected security interest on certain assets of the Obligor which
shall include, without limitation, accounts receivable and inventory;

     (xxii) if such Loan is a Revolver Loan, the revolving credit commitment of
the Borrower to the applicable Obligor thereunder (A) is between $500,000 and
$5,000,000 and (B) shall have a term to maturity of two years or less;

     (xxiii) if such Loan is a Fixed Rate Loan which is not subject to a Hedging
Transaction, the interest rate charged on such Loan shall be equal to or greater
than 9.0%;

     (xxiv) such Loan is not a Structured Finance Obligation;

12

--------------------------------------------------------------------------------

     (xxv) such Loan is not an equity security, and does not by its terms permit
the payment obligation of the Obligor thereunder to be converted into or
exchanged for equity capital of such Obligor;

     (xxvi) such Loan is not an obligation whose repayment is subject to or
derived from (a) the value of other loans, securities and/or financial
instruments or (b) the value of bonds insuring against loss arising from natural
catastrophes;

     (xxvii) such Loan will not be accompanied by additional consideration which
would cause the Borrower to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer, as
determined by the Servicer;

     (xxviii) the financing of such Loan by the Lenders does not contravene
Regulation U of the Federal Reserve Board, nor require the Lenders to undertake
reporting thereunder which it would not otherwise have cause to make;

     (xxix) if such security or loan is a Real Estate Loan, there is full
recourse to the Obligor for principal and interest payments;

     (xxx) such Loan does not contain a confidentiality provision that restricts
the ability of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review the Loan, the related Loan File or the
Originator’s credit approval file in respect of such Loan; provided, however,
that a provision which requires the Administrative Agent or other prospective
recipient of confidential information to maintain the confidentiality of such
information shall not be deemed to restrict the exercise of such rights;

     (xxxi) the Obligor of which is not the Servicer, an Affiliate of the
Borrower or the Servicer or any other person whose investments are primarily
managed by the Servicer or any Affiliate of the Servicer, unless (A) such Loan
is approved by the Required Lenders or (B) the Affiliate relation arises in
connection with a Controlled Transaction;

     (xxxii) such Loan is not a Covenant-Lite Loan;

     (xxxiii) the proceeds of such Loan are not used to finance construction
projects or activities; and

     (xxxiv) the Loan is not any type of bond, whether high yield or otherwise,
or any similar financial instrument.

     “Eligible Obligor” means, on any day, any Obligor that satisfies each of
the following requirements:

     (i) such Obligor’s principal office and any Related Property are located in
the United States, any territory of the United States or Canada;

13

--------------------------------------------------------------------------------

     (ii) no other Loan of such Obligor is a Defaulted Loan;

     (iii) such Obligor is (A) not the subject of any Insolvency Event or (B)
the Obligor with regard to a DIP Loan;

     (iv) such Obligor is not a Governmental Authority;

     (v) such Obligor is in material compliance with all material terms and
conditions of its Loan Documents; and

     (vi) such Obligor is not an Affiliate of the Borrower, the Servicer or the
Originator, except in connection with a Controlled Transaction.

     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

     “ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

     “Eurodollar Disruption Event” means, with respect to any Advance as to
which Interest accrues or is to accrue at a rate based upon the Adjusted
Eurodollar Rate, any of the following: (a) a determination by a Lender that it
would be contrary to law or to the directive of any central bank or other
governmental authority (whether or not having the force of law) to obtain United
States dollars in the London interbank market to make, fund or maintain any
Advance; (b) the inability of any Lender to obtain timely information for
purposes of determining the Adjusted Eurodollar Rate; (c) a determination by a
Lender that the rate at which deposits of United States dollars are being
offered to such Lender in the London interbank market does not accurately
reflect the cost to such Lender of making, funding or maintaining any Advance;
or (d) the inability of a Lender to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.

     “Eurodollar Reserve Percentage” means, on any day, the then applicable
percentage (expressed as a decimal) prescribed by the Federal Reserve Board (or
any successor) for determining maximum reserve requirements applicable to
“Eurocurrency Liabilities” pursuant to Regulation D or any other then applicable
regulation of the Federal Reserve Board (or any successor) that prescribes
reserve requirements applicable to “Eurocurrency Liabilities” as presently
defined in Regulation D. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.

     “Excess Concentration Amount” means on any date of determination, the sum
of, without duplication,

14

--------------------------------------------------------------------------------

     (a) the aggregate amount by which the Outstanding Loan Balances of Eligible
Loans, the Obligors of which are residents of any one state, exceed 40% of the
Aggregate Outstanding Loan Balance;

     (b) the aggregate amount by which the Outstanding Loan Balance of each
Eligible Loan exceeds the Large Loan Limit applicable to such Eligible Loan;

     (c) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are PIK Loans exceed 10% of the Aggregate Outstanding Loan
Balance;

     (d) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans that have remaining terms to maturity greater than 84 months
(measured as of the most recent Reporting Date) exceed 15% of the Aggregate
Outstanding Loan Balance;

     (e) the aggregate amount by which the Outstanding Loan Balances of
Qualifying Syndicated Loans, for which no Subsequent Delivery Trust Receipt (as
defined in the Custody Agreement) has been received exceed 10% of the Aggregate
Outstanding Loan Balance;

     (f) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which have a Risk Rating of CCC+/Caa1/3 or below exceed 10% of
the Aggregate Outstanding Loan Balance;

     (g) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are Revolver Loans exceed 15% of the Aggregate Outstanding
Loan Balance;

     (h) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are Revolver Loans having a term to maturity of more than
one year (measured as of the date such Loans became Transferred Loans) exceed
10% of the Aggregate Outstanding Loan Balance;

     (i) the aggregate Outstanding Loan Balances of all Loans which have not
been priced by Standard & Poor’s Securities Evaluations, Inc. for a period in
excess of (i) 135 days from the date such Loans became Transferred Loans or (ii)
135 days from the last date on which such Loans were priced by Standard & Poor’s
Evaluations, Inc. (other than those Loans which have a long term credit rating
from S&P or Moody’s and have a quoted price by a financial institution rated at
least A-1/P-1 that makes a market in such Loan or from a pricing service
otherwise acceptable to the Managing Agents, which shall be expressly excluded
from this subsection (i));

     (j) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans that are unsecured exceed 10% of the Aggregate Outstanding Loan
Balance;

     (k) the aggregate amount by which the Outstanding Loan Balances of all
Fixed Rate Loans exceed 35% of the Aggregate Outstanding Loan Balance;

     (l) the aggregate amount by which the Outstanding Loan Balances of all
Fixed Rate Loans which are not subject to a Hedge Transaction exceed 10% of the
Aggregate Outstanding Loan Balance;

15

--------------------------------------------------------------------------------

     (m) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans that are Current Pay Loans exceed 10% of the Aggregate
Outstanding Loan Balance;

     (n) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are DIP Loans exceed 10% of the Aggregate Outstanding Loan
Balance;

     (o) the aggregate amount by which the Outstanding Loan Balances of all
Loans which are subordinated to any other indebtedness of the applicable Obligor
exceed 50% of the Aggregate Outstanding Loan Balance;

     (p) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are participation interests exceeds 10% of the Aggregate
Outstanding Loan Balance;

     (q) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans for which the applicable Eligible Obligor is domiciled in Canada
exceed 5% of the Aggregate Outstanding Loan Balance;

      (r) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans which are Mezzanine Loans exceed 15% of the Aggregate Outstanding
Loan Balance; and

     (s) the aggregate amount by which the outstanding Loan Balances of all
Eligible Loans that are Real Estate Loans exceeds 5% of the Aggregate
Outstanding Loan Balance.

     “Facility Amount” means, at any time and as reduced or increased from time
to time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Lenders, as of the date of determination; provided,
however, that on or after the Termination Date, the Facility Amount shall be
equal to the amount of Advances outstanding. As of the Effective Date, the
Facility Amount is $50,000,000. The Facility Amount may be increased up to a
total of $125,000,000 in accordance with the provisions of Section 2.3(c).

     “Fair Market Value” means, with respect to each Eligible Loan, (1) to the
extent that such Eligible Loan does not have a long term credit rating from S&P
or Moody’s, the least of (a) to the extent priced by Standard & Poor’s
Securities Evaluations, Inc., the product of (x) the remaining principal amount
of the Eligible Loan and (y) the pricing as determined by Standard & Poor’s
Securities Evaluations, Inc. in its most recent quarterly pricing, (b) the
remaining principal amount of such Eligible Loan and (c) if such Eligible Loan
has been reduced in value below the remaining principal amount thereof (other
than as a result of the allocation of a portion of the remaining principal
amount to warrants), the value of such Eligible Loan as required by, and in
accordance with, the 1940 Act, as amended, and any orders of the SEC issued to
the Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors and (2) otherwise, the least of (a) (x) the remaining
principal amount of such Eligible Loan times (y) the price quoted to the
Borrower on such Eligible Loan from a financial institution rated at least
A-1/P-1 that makes a market in such Eligible Loan or from a pricing service
otherwise acceptable to the Managing Agents, (b) the remaining principal amount
of such Eligible Loan and (c) if such Eligible Loan has been reduced in value
below the remaining principal amount thereof (other than as a result of the
allocation of a portion of the remaining principal amount to warrants), the
value of such Eligible Loan as required by, and in accordance with, the 1940
Act, as amended, and any orders of the SEC issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.

16

--------------------------------------------------------------------------------

      “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum for each day during such period equal to (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations at approximately
10:30 a.m. (Winston-Salem, North Carolina time) for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

     “Fee Letter” means any letter agreement in respect of fees among the
Borrower, the Originator and the Administrative Agent or any Managing Agent, as
it may be amended or modified and in effect from time to time.

     “First Lien Loan” means a loan that is secured by the pledge of collateral
and which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings; provided
that (i) any portion of such a Loan which has leverage (as measured by
debt/EBITDA as of the closing of the loan) above (x) 5.5x for loans to companies
in the following industries (A) media (broadcasting and publishing), (B) cable
and (C) telecommunications and (y) 4.25x for loans to companies in all other
industries and is structured primarily using a cash flow analysis (in the mutual
reasonable judgment of the Administrative Agent and the Borrower) will be deemed
to be a Second Lien Loan and (ii) Loans that are structured primarily using an
asset based approach (in the mutual reasonable judgment of the Administrative
Agent and the Borrower) will be deemed to be Second Lien Loans if the LTV
percentage (debt/asset value) is greater than 85%.

     “Fixed Rate Loan” means a Transferred Loan that bears interest at a fixed
rate.

     “Floating Rate Loan” means a Transferred Loan that bears interest at a
floating rate.

     “Funding Date” means any day on which an Advance is made in accordance with
and subject to the terms and conditions of this Agreement.

     “Funding Request” means a Borrower Notice requesting an Advance and
including the items required by Section 2.2.

     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States.

     “Galaxy Tools Loan” means that certain Eligible Loan, the Obligor of which
is Galaxy Tools Holding Corporation, having an Outstanding Loan Balance as of
the Effective Date of not more than $17,250,000.

17

--------------------------------------------------------------------------------

     “Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

     “Group Advance Limit” means, for each Lender Group, the sum of the
Commitments of the Lenders in such Lender Group.

     “Guarantor Event of Default” means the occurrence of any “Event of Default”
under and as defined in the Performance Guaranty.

     “Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable
by the Borrower for the early termination of that Hedge Transaction or any
portion thereof.

     “Hedge Collateral” is defined in Section 5.2(b).

     “Hedge Counterparty” means BB&T, KeyBank or any other entity that (a) on
the date of entering into any Hedge Transaction (i) is an interest rate swap
dealer that is either a Lender or an Affiliate of a Lender, or has been approved
in writing by the Administrative Agent (which approval shall not be unreasonably
withheld), and (ii) has a short-term unsecured debt rating of not less than A-1
by S&P and not less than P-1 by Moody’s, and (b) in a Hedging Agreement (i)
consents to the assignment of the Borrower’s rights under the Hedging Agreement
to the Administrative Agent pursuant to Section 5.2(b) and (ii) agrees that in
the event that S&P or Moody’s reduces its short-term unsecured debt rating below
A-1 or P-1, respectively, it shall transfer its rights and obligations under
each Hedging Transaction to another entity that meets the requirements of clause
(a) and (b) hereof or make other arrangements acceptable to the Administrative
Agent and the Rating Agencies.

      “Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.2
and is governed by a Hedging Agreement.

     “Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.

     “Increased Costs” means any amounts required to be paid by the Borrower to
an Affected Party pursuant to Section 2.12.

     “Indebtedness” means, with respect to the Borrower or the initial Servicer
at any date, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (other than current liabilities
incurred in the ordinary course of business and payable in accordance with
customary trade practices) or that is evidenced by a note, bond, debenture or
similar instrument, (b) all obligations of such Person under capital leases, (c)
all obligations of such Person in respect of acceptances issued or created for
the account of such Person, (d) all liabilities secured by any Adverse Claims on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.

18

--------------------------------------------------------------------------------

     “Indemnified Amounts” is defined in Section 9.1(a).

     “Indemnified Party” is defined in Section 9.1(a).

     “Independent Director” is defined in the LLC Agreement.

     “Industry” means the industry of an Obligor as determined by reference to
the Moody’s Industry Classifications.

     “Ineligible Loan” is defined in the Purchase Agreement.

      “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

     “Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

     “Insolvency Proceeding” means any case, action or proceeding before any
court or Governmental Authority relating to an Insolvency Event.

     “Insurance Policy” means, with respect to any Transferred Loan, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.

     “Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.

19

--------------------------------------------------------------------------------

     “Interest” means, for each Settlement Period and each Advance outstanding
during such Settlement Period, the product of:

IR x P x AD
              360

where

IR =

the Interest Rate applicable to such Advance, resetting as and when specified
herein;

   



P =

the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

   



AD =

the actual number of days in such Settlement Period, or if such Advance was
first made during such Settlement Period, the actual number of days beginning on
the day such Advance was first made through the end of such Settlement Period;

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

     “Interest Collections” means any and all Collections which do not
constitute Principal Collections.

     “Interest Coverage Ratio” means, with respect to any calendar quarter, the
percentage equivalent of a fraction, calculated as of the last Determination
Date in such calendar quarter, (a) the numerator of which is equal to the
aggregate Interest Collections for such calendar quarter and (b) the denominator
of which is equal to the sum of (x) the aggregate amount payable pursuant to
Section 2.8(a)(ii), (iv), (v) and (vi) hereunder and (y) an amount equal to the
sum of the products, for each day during the related calendar quarter, of (i)
the Advances Outstanding, (ii) the weighted average of the Servicing Fee Rates
used to compute the Servicing Fee for such calendar quarter, and (iii) a
fraction, the numerator of which is 1 and the denominator of which is 360.

     “Interest Rate” means for any Settlement Period and any Advance:

     (a) during the Revolving Period, a rate per annum equal to the Adjusted
Eurodollar Rate plus the Applicable Margin; provided, however, that the Interest
Rate shall be the Base Rate plus the Applicable Margin if a Eurodollar
Disruption Event occurs; and, provided, further, that the Interest Rate for the
first two (2) Business Days following any Advance made by a Lender shall be the
Base Rate plus the Applicable Margin unless such Lender has received at least
two (2) Business Days’ prior notice of such Advance; or

20

--------------------------------------------------------------------------------

     (b) during the Amortization Period, a rate equal to the Base Rate plus 2%
plus the Applicable Margin; or

     (c) at any time following an Early Termination Event, a rate equal to the
Default Rate;

provided, however, that in no event shall the Interest Rate be less than 2.00%
plus the Applicable Margin.

     “Interest Reset Date” means the first day of each calendar month, or, if
the first day of such calendar month is not a Business Day, the immediately
preceding Business Day

     “Investment” means, with respect to any Person, any direct or indirect
loan, advance or investment by such Person in any other Person, whether by means
of share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.

     “Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit D hereto pursuant to which a new Lender Group becomes party to
this Agreement.

     “KEF” means Key Equipment Finance Inc. in its capacity as a Managing Agent,
and its successors or assigns.

     “KeyBank” means KeyBank National Association, in its capacity as a Lender,
and its successors or assigns.

     “Key Man Event” means any two of (i) David Gladstone, (ii) Terry Brubaker
and (iii) George Stelljes shall cease to be employed by the Originator in the
capacity as executive officers thereof.

     “Large Loan Limit” means (i) for any Eligible Loan other than the Galaxy
Tools Loan, $15,000,000 and (ii) for the Galaxy Tools Loan, $17,250,000.

     “Lender Group” means any group consisting of a Lender and its related
Managing Agent.

     “Lenders” is defined in the preamble hereto.

     “LIBO Rate” means, for any Settlement Period or portion thereof and any
Advance, an interest rate per annum equal to the rate per annum determined on
the basis of the rate for deposits in United States dollars of amounts equal or
comparable to the principal amount of such Advance offered for a term of one
calendar month, which rate appears on Reuters Screen LIBOR01 (or such other page
as may replace such screen of that service or such other service or services as
may be nominated by the British Banker’s Association for the purpose of
displaying London InterBank Offered Rates for United States dollar deposits)
determined as of 11:00 a.m. London, England time on each Interest Reset Date;
provided that if no such offered rates appear on such page, the “London
InterBank Offered Rate” for such Settlement Period will be the arithmetic
average (rounded upward, if necessary, to the next higher 1/100th of 1%) of
rates quoted by not less than two (2) major lenders in New York City, selected
by the Administrative Agent, at approximately 10:00 A.M., New York City time,
two (2) Business Days prior to the first day of such Settlement Period, for
deposits in Dollars offered by leading European banks for a period comparable to
such Settlement Period in an amount comparable to the principal amount of such
Advance.

21

--------------------------------------------------------------------------------

     “Lien” means, with respect to any Collateral, (a) any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.

     “Liquidation Expenses” means, with respect to any Defaulted Loan or
Charged-Off Loan, the aggregate amount of out-of-pocket expenses reasonably
incurred by the Borrower or on behalf of the Borrower by the Servicer (including
amounts paid to any subservicer) in connection with the repossession,
refurbishing and disposition of any related assets securing such Loan including
the attempted collection of any amount owing pursuant to such Loan.

     “LLC Agreement” means that certain Limited Liability Company Agreement
dated October 19, 2006 between the Borrower and the Originator, as amended by
that certain Amendment No. 1 to Limited Liability Company Agreement dated April
13, 2010.

     “Loan” means any senior or subordinate loan arising from the extension of
credit to an Obligor by the Originator in the ordinary course of the
Originator’s business.

     “Loan Documents” means, with respect to any Loan, the related promissory
note and any related loan agreement, security agreement, mortgage, assignment of
mortgage, assignment of Loans, all guarantees, and UCC financing statements and
continuation statements (including amendments or modifications thereof) executed
by the Obligor thereof or by another Person on the Obligor’s behalf in respect
of such Loan and related promissory note, including, without limitation, general
or limited guaranties and, for each Loan secured by real property an Assignment
of Mortgage.

     “Loan File” means, with respect to any Loan, each of the Loan Documents
related thereto.

     “Loan List” means the Loan List provided by the Borrower to the
Administrative Agent and the Collateral Custodian, as set forth in Schedule II
hereto (which shall include the specific documents that should be included in
each Loan File), as the same may be changed from time to time in accordance with
the provisions hereof.

     “Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box
Account.

     “Lock-Box Account” means an account, subject to a Deposit Account Control
Agreement, maintained in the name of the Borrower for the purpose of receiving
Collections at a Lock-Box Bank.

22

--------------------------------------------------------------------------------

     “Lock-Box Bank” means any of the banks or other financial institutions
holding one or more Lock-Box Accounts.

     “Managing Agent” means, as to any Lender, the financial institution
identified as such on the signature pages hereof or in the applicable Assignment
and Acceptance or Joinder Agreement.

     “Mandatory Prepayment” is defined in Section 2.4(a).

     “Margin Stock” is defined in Section 4.1(y).

     “Market Servicing Fee” is defined in Section 7.20.

     “Market Servicing Fee Differential” means, on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.

     “Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

     “Material Adverse Effect” means with respect to any event or circumstance,
a material adverse effect on (a) the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Servicer or
the Borrower, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document or any Liquidity Agreement or the
validity, enforceability or collectibility of the Loans, (c) the rights and
remedies of the Administrative Agent or any Secured Party under this Agreement
or any Transaction Document or any Liquidity Agreement or (d) the ability of the
Borrower or the Servicer to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority,
or enforceability of the Administrative Agent’s or Secured Parties’ interest in
the Collateral.

     “Maturity Date” means the date that is one year after the Termination Date.
The Advances Outstanding will be due and payable in full on the Maturity Date.

     “Maximum Lawful Rate” is defined in Section 2.6(d).

     “Mezzanine Loan” means any assignment of, or participation interest or
other interest in, a Loan that is of a rank lower than a Second Lien Loan.

     “Monthly Report” is defined in Section 7.11(a).

     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

     “Moody’s Industry Classifications” means the classifications as set forth
in Exhibit N. The classification under which an Eligible Loan is categorized
shall be determined on the date of origination in the reasonable discretion of
the Borrower.

23

--------------------------------------------------------------------------------

     “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is or was at any time during the current year or the
immediately preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.

     “Net Worth” means, with respect to the Performance Guarantor, the total of
stockholder’s equity (determined in accordance with GAAP) plus Subordinated
Debt, less the total amount of any intangible assets, including without
limitation, deferred charges and goodwill.

     “Non-Renewing Lender” is defined in Section 2.1(b).

     “Notes” is defined in Section 2.5(a).

     “Obligations” means all loans, advances, debts, liabilities and
obligations, for monetary amounts owing by the Borrower to the Lenders, the
Administrative Agent, the Managing Agents or any of their assigns, as the case
may be, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, arising under
or in respect of any of this Agreement, any other Transaction Document or any
Fee Letter delivered in connection with the transactions contemplated by this
Agreement, or any Hedging Agreement, as amended or supplemented from time to
time, whether or not evidenced by any separate note, agreement or other
instrument. This term includes, without limitation, all principal, interest
(including interest that accrues after the commencement against the Borrower of
any action under the Bankruptcy Code), Breakage Costs, Hedge Breakage Costs,
fees, including, without limitation, any and all arrangement fees, loan fees,
facility fees, and any and all other fees, expenses, costs or other sums
(including attorney costs) chargeable to the Borrower under any of the
Transaction Documents or under any Hedging Agreement.

     “Obligor” means, with respect to any Loan, the Person or Persons obligated
to make payments pursuant to such Loan, including any guarantor thereof. For
purposes of calculating the Excess Concentration Amount and the Required Equity
Investment, all Loans included in the Collateral or to become part of the
Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such other Obligor.

     “Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent.

     “Operating Account” means the Borrower’s operating account number 138833 at
The Bank of New York Mellon Trust Company, N.A.

     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for the Borrower or the Servicer, as the case may be, and who shall be
reasonably acceptable to the Administrative Agent.

     “Originator” means Gladstone Investment Corporation, a Delaware
corporation.

      “Outstanding Loan Balance” means with respect to any Loan, the then
outstanding principal balance thereof, provided, however, that with respect to
Current Pay Loans, the

24

--------------------------------------------------------------------------------

     “Outstanding Loan Balance” of such Loans shall be equal to 70% of the
outstanding principal balance thereof.

     “Participant” is defined in Section 11.1(f).

     “Payment Date” means the ninth (9th) day of each calendar month or, if such
day is not a Business Day, the next succeeding Business Day; provided that for
purposes of distributions required pursuant to Section 2.8(a)(viii) only,
“Payment Date” shall mean any Business Day.

     “Pending Account” is defined in Section 2.15(a).

     “Performance Guarantor” is defined in the Performance Guaranty.

     “Performance Guaranty” means the Performance Guaranty with respect to the
obligations of the Servicer, dated as of the Closing Date, by the Originator in
favor of the Borrower and the Administrative Agent, as amended by that certain
Amendment No. 1 to Performance Guaranty dated as of April 14, 2009, that certain
Amendment No. 2 to Performance Guaranty dated as of even date herewith, and as
the same may be further amended, modified, supplemented or restated from time to
time.

     “Permitted Investments” means any one or more of the following types of
investments:

     (a) marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

     (b) marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

     (c) bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated A-1 by S&P and P-1
by Moody’s;

     (d) repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

     (e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

     (f) demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least A-1 by S&P and
P-1 by Moody’s.

25

--------------------------------------------------------------------------------

     “Permitted Liens” means Liens created pursuant to the Transaction Documents
in favor of the Administrative Agent, as agent for the Secured Parties.

     “Person” means an individual, partnership, corporation (including a
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

     “PIK Loan” means a Loan to an Obligor, which provides for a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the cash payment of
interest on a monthly or quarterly basis.

     “Portfolio Rate” means on any day, with respect to any Settlement Period,
the annualized percentage equivalent of a fraction, the numerator of which is
equal to all Interest Collections for such Settlement Period, and the
denominator of which is equal to the Advances Outstanding on the last day of
such Settlement Period.

     “Portfolio Yield” means on any day, the excess, if any, of (a) the
Portfolio Rate on such day over (b) the Interest Rate on such day.

     “Post-Termination Revolver Loan Fundings” means an advance by the Lenders,
made on or following the Revolver Loan Funding Date, which may be used for the
sole purpose of funding advances requested by Obligors under the Revolver Loans.

     “Prime Rate” means the rate publicly announced by BB&T from time to time as
its prime rate in the United States, such rate to change as and when such
designated rate changes. The Prime Rate is not intended to be the lowest rate of
interest charged by BB&T in connection with extensions of credit to debtors.

     “Principal Collections” means any and all amounts received in respect of
any principal due and payable under any Transferred Loan from or on behalf of
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, including, without limitation, proceeds of sales and
any hedge termination payments, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

     “Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

     “Pro-Rata Share” means, with respect to any Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Group Advance Limit of the
related Lender Group.

26

--------------------------------------------------------------------------------

     “Purchase Agreement” means the Purchase and Sale Agreement dated as of the
Closing Date, between the Originator and the Borrower, as amended by that
certain Amendment No. 1 to Purchase Agreement dated as of April 14, 2009, as the
same may be further amended, modified, supplemented or restated from time to
time

     “Purchase Date” is defined in the Purchase Agreement.

     “Purchased Loan Balance” means as of any date of determination and any
Transferred Loan, the lesser of (i) the Outstanding Loan Balance of such Loan as
of such date and (ii) the Fair Market Value of such Loan.

     “Purchasing Lender” is defined in Section 11.1(b).

     “Qualified Institution” is defined in Section 7.4(e).

     “Qualifying Syndicated Loan” means any Loan designated by the Borrower as
such in the Loan List.

     “Real Estate Loan” means a Transferred Loan that is (a)(i) secured
primarily by a mortgage, deed of trust or similar lien on commercial real estate
(other than hotels, restaurants and casinos) or residential real estate and (ii)
primary repayment of the payment obligations thereof is derived from rental or
other real estate related income or (b) a loan or debt obligation which falls
within the Moody’s Industry Classification “Buildings and Real Estate”.

     “Records” means, with respect to any Transferred Loans, all documents,
books, records and other information (including without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) maintained with respect to any item of Collateral and the
related Obligors, other than the Loan Documents.

     “Recoveries” means, with respect to any Defaulted Loan or Charged-Off Loan,
Proceeds of the sale of any Related Property, Proceeds of any related Insurance
Policy, and any other recoveries with respect to such Loan and Related Property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required to be refunded to the Obligor on
such Loan.

     “Register” is defined in Section 11.1(d).

      “Related Property” means, with respect to a Loan, any property or other
assets of the Obligor thereunder pledged as collateral to the Originator to
secure the repayment of such Loan.

     “Reporting Date” means the date that is two (2) Business Days prior to each
Payment Date.

     “Repurchase Price” means for any Transferred Loan purchased by the Servicer
pursuant to Section 7.7, an amount equal to the outstanding principal balance of
such Loan as of the date of purchase, plus all accrued and unpaid interest on
such Loan.

27

--------------------------------------------------------------------------------

     “Required Equity Investment” means the minimum amount of equity investment
in the Borrower which shall be maintained by the Originator, in the form of
Eligible Loans and/or cash having an outstanding principal balance at all times
prior to the Termination Date of an amount equal to the greater of (i)
$75,000,000 or (ii) the sum of the Outstanding Loan Balances of the five largest
Eligible Loans.

     “Required Lenders” means at a particular time, Lenders with Commitments
(including, for this purpose, Non-Renewing Lenders, who shall be deemed to have
Commitments equal to their Lender Group’s Advances Outstanding at such time) in
excess of 66 2/3 % of the Facility Amount; provided that at any time at which
there are three or fewer Lenders, Required Lenders shall mean all Lenders.

      “Required Reports” means collectively, the Monthly Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Borrower, the Managing Agents, the
Administrative Agent and the Backup Servicer pursuant to Section 7.11 hereof.

     “Responsible Officer” means, as to the Borrower, David Gladstone, Terry
Brubaker, George Stelljes, David Watson, David Dullum or Gary Gerson, and as to
any other Person, any officer of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject. The Borrower may
designate other Responsible Officers from time to time by notice to the
Administrative Agent.

     “Revolver Loan” means each Loan with respect to which the Borrower has a
revolving credit commitment to advance amounts to the applicable Obligor during
a specified term.

     “Revolver Loan Funding” is defined in Section 2.14(a).

     “Revolver Loan Funding Account” is defined in Section 2.14(a).

     “Revolver Loan Funding Account Shortfall” means, on any date, the amount,
if any, by which the Revolver Loan Unfunded Commitment Amount at such time
exceeds the aggregate amount on deposit in the Revolver Loan Funding Accounts.

     “Revolver Loan Funding Account Surplus” means, on any date, the amount, if
any, by which the amount on deposit in the Revolver Loan Funding Accounts
exceeds the Revolver Loan Unfunded Commitment Amount at such time.

     “Revolver Loan Funding Date” means the Termination Date, if Revolver Loans
are outstanding on such date.

     “Revolver Loan Funding Fee” is defined in Section 2.14(a).

     “Revolver Loan Unfunded Commitment Amount” means, at any time, the
aggregate unfunded commitments under the Revolver Loans at such time.

28

--------------------------------------------------------------------------------

     “Revolving Period” means the period commencing on the Effective Date and
ending on the day immediately preceding the Termination Date.

     “RIC/BDC Requirements” means the requirements the Performance Guarantor
must satisfy to maintain its status as a “business development company,” within
the meaning of the Small Business Incentive Act of 1980, and its election to be
treated as a “registered investment company” under the Code.

     “Risk Rating” means, with respect to any Loan at any time, if such Loan is
at such time (i) rated by both S&P and Moody’s, the lower of such ratings, (ii)
rated by either S&P or Moody’s, such rating or (iii) not rated by either S&P or
Moody’s, the rating determined by the Servicer’s risk rating model.

     “Rolling Three-Month Charged-Off Ratio” means, for any day, the rolling
three period average Charged-Off Ratio for the three immediately preceding
Settlement Periods.

     “Rolling Three-Month Default Ratio” means, for any day, the rolling three
period average Default Ratio for the three immediately preceding Settlement
Periods.

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

     “Scheduled Payment” means, on any Determination Date, with respect to any
Loan, each monthly payment (whether principal, interest or principal and
interest) scheduled to be made by the Obligor thereof after such Determination
Date under the terms of such Loan.

     “Second Lien Loan” means a Loan that is secured by the pledge of collateral
and which is only subordinate to all First Lien Loans.

     “Secured Party” means (i) each Lender, (ii) each Managing Agent, and (iii)
each Hedge Counterparty that is either a Lender or an Affiliate of a Lender if
that Affiliate executes a counterpart of this Agreement agreeing to be bound by
the terms of this Agreement applicable to a Secured Party.

      “Servicer” means Gladstone Management Corporation, a Delaware corporation,
and its permitted successors and assigns.

     “Servicer Advance” means an advance of Scheduled Payments made by the
Servicer pursuant to Section 7.5.

     “Servicer Termination Event” is defined in Section 7.18(a).

     “Servicer’s Certificate” is defined in Section 7.11(b).

     “Servicing Duties” means those duties of the Servicer which are enumerated
in Section 7.2.

29

--------------------------------------------------------------------------------

     “Servicing Fee” means, for each Payment Date, an amount equal to the sum of
the products, for each day during the related Settlement Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is 1 and the denominator of which is 360.

     “Servicing Fee Limit Amount” means for each Payment Date, an amount equal
to 10% of the Servicing Fee for the related Settlement Period.

     “Servicing Fee Rate” means with respect to all Loans, a rate equal to 2.0%
per annum.

     “Servicing Records” means all documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software and related property rights) prepared and maintained by
the Servicer with respect to the Transferred Loans and the related Obligors.

     “Settlement Period” means each period from and including a Payment Date to
but excluding the following Payment Date.

     “Solvent” means, as to any Person at any time, having a state of affairs
such that all of the following conditions are met: (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of the
property owned by such Person in an orderly liquidation of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

     “Spread” means, with respect to Floating Rate Loans, the cash interest
spread of such Floating Rate Loan over the LIBO Rate.

     “Structured Finance Obligation” means any Loan or security the payment or
repayment of which is based primarily upon the collection of payments from a
specified pool of financial assets, either fixed or revolving, that by their
terms convert into cash within a finite time period, together with any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders, including, in any event, any project finance security, any
asset backed security and any future flow security.

     “Subordinated Debt” means any debt that is subordinated in right of payment
to other debt of the Performance Guarantor.

     “Successor Servicer” is defined in Section 7.19(a).

30

--------------------------------------------------------------------------------

     “Supplemental Interests” means, with respect to any Transferred Loan, any
warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received by the Originator from the Obligor
in connection with such Transferred Loan.

     “Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge
Counterparty under a Hedging Agreement that do not constitute monthly payments.

     “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including interest, penalties, and
additions thereto) that are imposed by any Government Authority.

     “Termination Date” means the earliest to occur of (a) the date declared by
the Administrative Agent or occurring automatically in respect of the occurrence
of an Early Termination Event pursuant to Section 8.1, (b) a date selected by
the Borrower upon at least 30 days’ prior written notice to the Administrative
Agent and each Managing Agent and (c) the Commitment Termination Date.

     “Termination Notice” is defined in Section 7.18.

     “Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Deposit Account Control Agreements for the Collection Account, the Pending
Account and the Operating Account, the Performance Guaranty, any Assignments of
Mortgage and any additional document, letter, fee letter, certificate, opinion,
agreement or writing the execution of which is necessary or incidental to
carrying out the terms of the foregoing documents.

     “Transferred Loans” means each Loan that is acquired or in which an
interest is acquired by the Borrower under the Purchase Agreement and all Loans
received by the Borrower in respect of the Required Equity Investment. Any
Transferred Loan that is (i) repurchased or reacquired by the Originator
pursuant to the terms of Section 6.1 of the Purchase Agreement, (ii) purchased
by the Servicer pursuant to the terms of Section 7.7 or (iii) otherwise released
from the lien of this Agreement pursuant to Section 6.3 shall not be treated as
a Transferred Loan for purposes of this Agreement (provided that the purchase or
repurchase of any Defaulted Loan or Charged-Off Loan shall not alter such
Transferred Loan’s status as a Defaulted Loan or Charged-Off Loan for purposes
of calculating ratios for periods occurring prior to the purchase or repurchase
of such Transferred Loan).

     “Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction or, if no jurisdiction is specified, the State of
North Carolina.

     “United States” means the United States of America.

31

--------------------------------------------------------------------------------

     “Unmatured Termination Event” means an event that, with the giving of
notice or lapse of time, or both, would become an Early Termination Event.

     “Unreimbursed Servicer Advances” means, at any time, the amount of all
previous Servicer Advances (or portions thereof) as to which the Servicer has
not been reimbursed as of such time pursuant to Section 2.8 and that the
Servicer has determined in its sole discretion will not be recoverable from
Collections with respect to the related Transferred Loan.

     “Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Loan (excluding
Defaulted Loans) as of such date by the Outstanding Loan Balance of such Loans
as of such date, dividing such sum by the aggregate Outstanding Loan Balance of
all such Fixed Rate Loans and rounding up to the nearest 0.01%. For the purpose
of calculating the Weighted Average Fixed Coupon, all Fixed Rate Loans that are
not currently paying cash interest shall have an interest rate of 0%.

     “Weighted Average Floating Spread” means, as of any date of determination,
the number, expressed as a percentage, obtained by summing the products obtained
by multiplying, in the case of each Floating Rate Loan (excluding Defaulted
Loans) on an annualized basis, the Spread of such Loans (including commitment,
letter of credit and all other fees), by the Outstanding Loan Balance of such
Loans as of such date and dividing such sum by the aggregate Outstanding Loan
Balance of all such Floating Rate Loans and rounding the result up to the
nearest 0.01%.

     “Weighted Average Life” means, with respect to the Transferred Loans as of
any determination date, (i) the quotient obtained by dividing (A) the sum of the
amounts calculated for each month (beginning with the month in which such
determination is being made and ending with the month in which the last
principal payment is scheduled to be received with respect to the Transferred
Loans), which amount for each such month shall be equal to the product of (x)
the scheduled principal payment amount for the Transferred Loans for such month,
multiplied by (y) the number of months that such month occurs from the month in
which such determination date occurs (e.g., the month in which such
determination date occurs shall have a value of 1, the month occurring
immediately after the month in which such determination date occurs shall have a
value of 2 etc.) by (B) the total amount of all scheduled principal payments to
be received under the Transferred Loans as of such determination date, divided
by (ii) 12.

     “Weighted Average Spread” means, as of any date of determination, an amount
(rounded up to the next 0.01%) equal to the weighted average of (a) for Floating
Rate Loans, the Weighted Average Floating Spread of the Floating Rate Loans and
(b) for Fixed Rate Loans, the excess of the Weighted Average Fixed Coupon of the
Fixed Rate Loans over the then-current weighted average strike rate under the
Hedge Transactions, or, if there are no Hedge Transactions outstanding, over the
then current LIBO Rate.

     “Unused Commitment” means, as to any Lender at any time, the amount by
which such Lender’s Commitment at such time exceeds the aggregate Advances
Outstanding in respect of such Lender.

32

--------------------------------------------------------------------------------

     “Williams Mullen Opinion” means the “non-consolidation” opinion letter of
Williams Mullen delivered on April 14, 2009, as such opinion letter may be
modified, supplemented, replaced or confirmed in any subsequent opinion letter
covering such subject matter delivered to the Administrative Agent.

     Section 1.2 Other Terms.

     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. To the extent any change in GAAP after the Effective Date
resulting from the adoption of international accounting standards in the United
States affects any computation or determination required to be made under or
pursuant to this Agreement, including any computation or determination made with
respect to the Borrower or Servicer’s compliance with any covenant or condition
hereunder, such computation or determination shall be made as if such change in
GAAP had not occurred. All terms used in Article 9 of the UCC in the State of
North Carolina, and not specifically defined herein, are used herein as defined
in such Article 9.

     Section 1.3 Computation of Time Periods.

     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

     Section 1.4 Interpretation.

     In each Transaction Document, unless a contrary intention appears:

     (i) the singular number includes the plural number and vice versa;

     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Document;

     (iii) reference to any gender includes each other gender;

     (iv) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and

     (v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

33

--------------------------------------------------------------------------------

ARTICLE II

ADVANCES

     Section 2.1 Advances.

     On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Administrative Agent, from time to time on
any Business Day during the Revolving Period, at its option, request that the
Lenders make advances (each, an “Advance”) to it in an amount which, at any
time, shall not exceed the Availability in effect on the related Funding Date;
provided, however, that the Borrower may not, without the consent of each
Lender, request more than five (5) Advances per calendar month. Such Funding
Request shall be delivered not later than 10:00 a.m. (Winston-Salem, North
Carolina time) on the date which is one (1) Business Day prior to the requested
Funding Date. Following receipt by the Administrative Agent of a Funding
Request, the Administrative Agent shall forward such Funding Request to each
Managing Agent not later than 11:00 a.m. (Winston-Salem, North Carolina time)
that day. Upon receipt of such Funding Request, each Managing Agent shall
promptly forward such Funding Request to its related Lenders, and the applicable
portion of the Advance will be made by the Lenders in such Lender Group in
accordance with their Pro-Rata Shares. Notwithstanding anything contained in
this Section 2.1 or elsewhere in this Agreement to the contrary, no Lender shall
be obligated to make any Advance in an amount that would result in the aggregate
Advances then funded by such Lender exceeding its Commitment then in effect. The
obligation of each Lender to remit its Pro-Rata Share of any such Advance shall
be several from that of each other Lender, and the failure of any Lender to so
make such amount available to the Borrower shall not relieve any other Lender of
its obligation hereunder. Each Advance to be made hereunder shall be made
ratably among the Lender Groups in accordance with their Group Advance Limits.

     Section 2.2 Procedures for Advances.

     (a) In the case of the making of any Advance, the repayment of any Advance,
or any termination, increase or reduction of the Facility Amount and prepayments
of Advances, the Borrower shall give the Administrative Agent a Borrower Notice.
Each Borrower Notice shall specify the amount (subject to Section 2.1 hereof) of
Advances to be borrowed or repaid and the Funding Date or repayment date (which,
in all cases, shall be a Business Day).

     (b) Subject to the conditions described in Section 2.1, the Borrower may
request an Advance from the Lenders by delivering to the Administrative Agent at
certain times the information and documents set forth in this Section 2.2.

     (c) No later than 10:00 a.m. (Winston-Salem, North Carolina time) five (5)
Business Days prior to the proposed Funding Date (or such shorter period of time
or later date as may be agreed to by the Required Lenders), the Borrower shall
notify (i) the Collateral Custodian by delivery to the Collateral Custodian of
written notice of such proposed Funding Date, and (ii) the Administrative Agent
by delivery to the Administrative Agent of a credit report and transaction
summary for each Loan that is the subject of the proposed Advance setting forth
the credit underwriting by the Originator of such Loan, including without
limitation a description of the Obligor and the proposed loan transaction in the
form of Exhibit M hereto; provided that, in the case of Advances funding
Revolver Loans, the requirements of this Section 2.2(c) shall apply only with
respect to the first Advance to be made with respect to each such Revolver Loan.
By 5:00 p.m. (Winston-Salem, North Carolina time) on the next Business Day, the
Administrative Agent shall use its best efforts to confirm to the Borrower the
receipt of such items and whether it has reviewed such items and found them to
be complete and in proper form. If the Administrative Agent makes a
determination that the items are incomplete or not in proper form, it will
communicate such determination to the Borrower. Failure by the Administrative
Agent to respond to the Borrower by 5:00 p.m. (Winston-Salem, North Carolina
time) on the day the related Funding Request is delivered by the Borrower shall
constitute an implied determination that the items are incomplete or not in
proper form. The Borrower will take such steps requested by the Administrative
Agent to correct the problem(s). In the event of a delay in the actual Funding
Date due to the need to correct any such problems, the Funding Date shall be no
earlier than two (2) Business Days after the day on which the Administrative
Agent confirms to the Borrower that the problems have been corrected.

34

--------------------------------------------------------------------------------

     (d) No later than 11:00 a.m. (Winston-Salem, North Carolina time) one (1)
Business Day prior to the proposed Funding Date (or such shorter period of time
or later date as may be agreed to by the Required Lenders), the Administrative
Agent, each Managing Agent and the Collateral Custodian, as applicable, shall
receive or shall have previously received the following:

     (i) a Funding Request in the form of Exhibit A;

     (ii) a wire disbursement and authorization form shall be delivered to the
Administrative Agent; and

     (iii) a certification substantially in the form of Exhibit H concerning the
Collateral Custodian’s receipt of certain documentation relating to the Eligible
Loan(s) related to such Advance shall be delivered to the Administrative Agent,
which may be delivered either as a separate document or incorporated in the
Servicer Report.

     (e) Each Funding Request shall specify the aggregate amount of the
requested Advance, which shall be in an amount equal to at least $500,000. Each
Funding Request shall be accompanied by (i) a Borrower Notice, depicting the
outstanding amount of Advances under this Agreement and representing that all
conditions precedent for a funding have been met, including a representation by
the Borrower that the requested Advance shall not, on the Funding Date thereof,
exceed the Availability on such day, (ii) a calculation of the Borrowing Base as
of the applicable Funding Date (which calculation may, for avoidance of doubt,
take into account (i) Loans which will become Transferred Loans on or prior to
such Funding Date and (ii) any portion of such Advance which is to be deposited
in the Pending Account at funding), (iii) an updated Loan List including each
Loan that is subject to the requested Advance, (iv) the proposed Funding Date,
and (v) wire transfer instructions for the Advance. A Funding Request shall be
irrevocable when delivered; provided however, that if the Borrowing Base
calculation delivered pursuant to clause (ii) above includes a Loan which does
not become a Transferred Loan on or before the applicable Funding Date as
anticipated, and the Borrower cannot otherwise make the representations required
pursuant to clause (i) above, the Borrower shall revise the Funding Request
accordingly, and shall pay any loss, cost or expense incurred by any Lender in
connection with the broken funding evidenced by such revised Funding Request.

35

--------------------------------------------------------------------------------

     (f) On the Funding Date following the satisfaction of the applicable
conditions set forth in this Section 2.2 and Article III, the Lenders shall make
available to the Administrative Agent at its address listed beneath its
signature on its signature page to this Agreement (or on the signature page to
the Joinder Agreement pursuant to which it became a party hereto), for deposit
to the account of the Borrower or its designee in same day funds, at the account
specified in the Funding Request, an amount equal to such Lender’s ratable share
of the Advance then being made. Each wire transfer of an Advance to the Borrower
shall be initiated by the applicable Lender no later than 3:00 p.m.
(Winston-Salem, North Carolina time) on the applicable Funding Date.

     Section 2.3 Optional Changes in Facility Amount; Prepayments.

     (a) The Borrower shall be entitled at its option, on any Payment Date prior
to the occurrence of an Early Termination Event, to reduce the Facility Amount
in whole or in part; provided that the Borrower shall give prior written notice
of such reduction to the Administrative Agent and each Managing Agent as
provided in paragraph (b) of this Section 2.3 and that any partial reduction of
the Facility Amount shall be in an amount equal to $3,000,000 with integral
multiples of $500,000 above such amount. Unless otherwise agreed by the Lenders,
the Commitment of each Lender shall be reduced ratably in proportion to such
reduction in the Facility Amount. Any request for a reduction or termination
pursuant to this Section 2.3 shall be irrevocable.

     (b) From time to time during the Revolving Period, the Borrower may prepay
any portion or all of the Advances Outstanding, other than with respect to
Mandatory Prepayments, by delivering to the Administrative Agent and each
Managing Agent a Borrower Notice at least two (2) Business Days prior to the
date of such repayment; provided that no such reduction shall be given effect
unless the Borrower has complied with the terms of any Hedging Agreement
requiring that one or more Hedge Transactions be terminated in whole or in part
as the result of any such prepayment of the Advances Outstanding, and the
Borrower has paid all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any such termination. If any Borrower Notice relating to any
prepayment is given, the amount specified in such Borrower Notice shall be due
and payable on the date specified therein, together with accrued Interest to the
payment date on the amount prepaid and any Breakage Costs (including Hedge
Breakage Costs) related thereto. Any partial prepayment by the Borrower of
Advances hereunder, other than with respect to Mandatory Prepayments, shall be
in a minimum amount of $500,000 with integral multiples of $100,000 above such
amount. Any amount so prepaid may, subject to the terms and conditions hereof,
be reborrowed during the Revolving Period. A Borrower Notice relating to any
such prepayment shall be irrevocable when delivered.

36

--------------------------------------------------------------------------------

     (c) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, at any time from the Effective Date until the Commitment
Termination Date, to increase the Facility Amount by an amount up to $75,000,000
(for a total maximum Facility Amount of $125,000,000). The following terms and
conditions shall apply to any such increase: (i) any such increase shall be
obtained from existing Lenders or from other Eligible Assignees, in each case in
accordance with the terms set forth below; (ii) the Commitment of any Lender may
not be increased without the prior written consent of such Lender; (iii) any
increase in the Facility Amount shall be in a minimum principal amount of
$5,000,000; (iv) the Borrower and Lenders shall execute an acknowledgement (or
in the case of the addition of a bank or other financial institution not then a
party to this Agreement, a Joinder Agreement) in form and content satisfactory
to the Administrative Agent to reflect the revised Commitments and Facility
Amount (the Lenders do hereby agree to execute such acknowledgement (or Joinder
Agreement) without delay unless the acknowledgement purports to (i) increase the
Commitment of a Lender without such Lender’s consent or (ii) amend this
Agreement or the other Transaction Documents other than as provided for in this
Section 2.3); (v) the Borrower shall execute such promissory notes as are
necessary to reflect the increase in or creation of the Commitments; (vi) if any
Advances are outstanding at the time of any such increase, the Borrower shall
make such payments and adjustments on the Advances (including payment of any
break-funding amount owing under Section 2.11 hereof) as necessary to give
effect to the revised commitment percentages and outstandings of the Lenders;
(vii) the Borrower may solicit commitments from Eligible Assignees that are not
then a party to this Agreement so long as such Eligible Assignees are reasonably
acceptable to the Administrative Agent and execute a Joinder Agreement in form
and content satisfactory to the Administrative Agent; (viii) the conditions set
forth in Section 3.2 shall be satisfied in all material respects; (ix) after
giving effect to any such increase in the Facility Amount, no Unmatured Early
Termination Event or Early Termination Event shall have occurred; (x) the
Borrower shall have provided to the Administrative Agent, at least 30 days prior
to such proposed increase in the Facility Amount, written evidence demonstrating
pro forma compliance with Section 8.1(q) of this Agreement after giving effect
to such proposed increase, such evidence to be satisfactory in the sole
discretion of the Administrative Agent. The amount of any increase in the
Facility Amount hereunder shall be offered first to the existing Lenders, and in
the event the additional commitments which existing Lenders are willing to take
shall exceed the amount requested by the Borrower, such excess shall be
allocated in proportion to the commitments of such existing Lenders willing to
take additional commitments. If the amount of the additional commitments
requested by the Borrower shall exceed the additional commitments which the
existing Lenders are willing to take, then the Borrower may invite other
Eligible Assignees reasonably acceptable to the Administrative Agent to join
this Agreement as Lenders hereunder for the portion of commitments not taken by
existing Lenders, provided that such Eligible Assignees shall enter into such
joinder agreements to give effect thereto as the Administrative Agent and the
Borrower may reasonably request. Unless otherwise agreed by the Administrative
Agent and the Lenders, the terms of any increase in the Facility Amount shall be
the same as those in effect prior to any increase; provided, however, that
should the terms of the increase agreed to be other than those in effect prior
to the increase, then the Transaction Documents shall, with the consent of the
Administrative Agent and the Lenders, be amended to the extent necessary to
incorporate any such different terms.

     Section 2.4 Principal Repayments.

     (a) The Advances Outstanding shall be repaid in accordance with Section
2.8, and shall be due and payable in full on the Maturity Date. In addition,
Advances Outstanding shall be repaid as and when necessary to cause the
Borrowing Base Test to be met, in accordance with Section 2.8 (each such
payment, a “Mandatory Prepayment”), and any amount so repaid may, subject to the
terms and conditions hereof, be reborrowed hereunder during the Revolving
Period.

37

--------------------------------------------------------------------------------

     (b) All repayments of any Advance or any portion thereof shall be made
together with payment of (i) all Interest accrued and unpaid on the amount
repaid to (but excluding) the date of such repayment, (ii) any and all Breakage
Costs, and (iii) all Hedge Breakage Costs and any other amounts payable by the
Borrower under or with respect to any Hedging Agreement.

     Section 2.5 The Notes.

     (a) The Advances made by the Lenders hereunder shall be evidenced by a duly
executed promissory note of the Borrower payable to each Managing Agent, on
behalf of the applicable Lenders in the related Lender Group, in substantially
the form of Exhibit B hereto (collectively, the “Notes”). The Notes shall be
dated the Effective Date, or, if later, the date on which a Lender becomes party
to this Agreement and shall be in a maximum principal amount equal to the
applicable Lender Group’s Group Advance Limit, and shall otherwise be duly
completed.

     (b) Each Managing Agent is hereby authorized to enter on a schedule
attached to its Notes the following notations (which may be computer generated)
with respect to each Advance made by each Lender in the applicable Lender Group:
(i) the date and principal amount thereof and (ii) each payment and repayment of
principal thereof, and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded. The failure of a
Managing Agent to make any such notation on the schedule attached to the
applicable Note shall not limit or otherwise affect the obligation of the
Borrower to repay the Advances in accordance with their respective terms as set
forth herein.

     Section 2.6 Interest Payments.

     (a) Interest shall accrue on each Advance during each Settlement Period at
the applicable Interest Rate. The Borrower shall pay Interest on the unpaid
principal amount of each Advance for the period commencing on and including the
Funding Date of such Advance until but excluding the date that such Advance
shall be paid in full. Interest shall accrue during each Settlement Period and
be payable on the Advances Outstanding on each Payment Date, unless earlier paid
pursuant to (i) a prepayment in accordance with Section 2.3(b) or (ii) a
repayment in accordance with Section 2.4(b).

     (b) Interest Rates shall be determined by the Administrative Agent in
accordance with the definitions thereof, and the Administrative Agent shall
advise the Servicer, on behalf of the Borrower, of each calculation thereof.

     (c) If any Managing Agent, on behalf of the applicable Lenders, shall
notify the Administrative Agent that a Eurodollar Disruption Event as described
in clause (a) of the definition of “Eurodollar Disruption Event” has occurred,
the Administrative Agent shall in turn so notify the Borrower, whereupon all
Advances in respect of which Interest accrues at the LIBO Rate plus the
Applicable Margin shall immediately be converted into Advances in respect of
which Interest accrues at the Base Rate plus the Applicable Margin.

38

--------------------------------------------------------------------------------

     (d) Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the Transaction Documents exceeds the highest
rate of interest permissible under Applicable Law (the “Maximum Lawful Rate”),
then, so long as the Maximum Lawful Rate would be exceeded, the rate of interest
under this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate. If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to the total interest that would
have been received had Applicable Law not limited the interest rate payable
under this Agreement and the Transaction Documents. In no event shall the total
interest received by a Lender under this Agreement and the Transaction Documents
exceed the amount that such Lender could lawfully have received, had the
interest due under this Agreement and the Transaction Documents been calculated
since the Effective Date at the Maximum Lawful Rate.

     Section 2.7 Fees.

     (a) The Borrower shall pay to the Administrative Agent from the Collection
Account on each Payment Date, monthly in arrears in accordance with Section 2.8,
the Commitment Fee; and, from and after the Revolver Loan Funding Date, the
Revolver Loan Funding Fee.

     (b) The Borrower shall pay to the Servicer from the Collection Account on
each Payment Date, monthly in arrears in accordance with Section 2.8, the
Servicing Fee.

     (c) The Backup Servicer shall be entitled to receive from the Collection
Account on each Payment Date, monthly in arrears in accordance with Section 2.8,
the Backup Servicing Fee.

     (d) The Collateral Custodian shall be entitled to receive from the
Collection Account on each Payment Date, monthly in arrears in accordance with
Section 2.8, the Collateral Custodian Fee.

     Section 2.8 Settlement Procedures.

     On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (Winston-Salem, North
Carolina time) to the following Persons, from (i) the Collection Account, to the
extent of available funds, (ii) Servicer Advances, and (iii) amounts received in
respect of any Hedge Agreement during such Settlement Period (the sum of such
amounts described in clauses (i), (ii) and (iii), minus any amounts required to
be deposited to the Revolver Loan Funding Accounts in accordance with Section
2.14 below being the “Available Collections”) the following amounts in the
following order of priority:

     (a) During the Revolving Period, and in each case unless otherwise
specified below, applying Interest Collections first, and then Principal
Collections:

39

--------------------------------------------------------------------------------

     (i) FIRST, to the Borrower, the aggregate amount of fees (including
up-front, continuing or success fees) received in respect of the Transferred
Loans;

     (ii) SECOND, to each Hedge Counterparty, any amounts owing that Hedge
Counterparty under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Counterparty is not the same Person as the Administrative Agent, any Swap
Breakage and Indemnity Amounts;

     (iii) THIRD, to the Servicer, in an amount equal to any Unreimbursed
Servicer Advances, for the payment thereof;

     (iv) FOURTH, to the extent not paid by the Servicer, to the Backup Servicer
and any Successor Servicer, as applicable, in an amount equal to any accrued and
unpaid Backup Servicing Fee and, if any, accrued and unpaid Transition Costs,
Backup Servicer Expenses and Market Servicing Fee Differential, each for the
payment thereof;

     (v) FIFTH, to the extent not paid by the Servicer, to the Collateral
Custodian in an amount equal to any accrued and unpaid Collateral Custodian Fee
and Collateral Custodian Expenses, if any, for the payment thereof;

     (vi) SIXTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period, up to the
Servicing Fee Limit Amount for such Settlement Period, for the payment thereof
and (B) otherwise, its accrued and unpaid Servicing Fees to the end of the
preceding Settlement Period for the payment thereof;

     (vii) SEVENTH, to the Administrative Agent for payment to each Managing
Agent, on behalf of the related Lenders, in an amount equal to any accrued and
unpaid Interest and Commitment Fee for such Payment Date;

     (viii) EIGHTH, first, to the extent of available Principal Collections, and
second, to the extent of available Interest Collections, to the Administrative
Agent for payment to each Managing Agent, on behalf of the related Lenders, an
amount equal to the excess, if any, of Advances Outstanding over the lesser of
(i) the Borrowing Base or (ii) the Facility Amount, together with the amount of
Breakage Costs incurred by the applicable Lenders in connection with any such
payment (as such Breakage Costs are notified to the Borrower by the applicable
Lender(s)), pro rata; provided, however, that to the extent that (i) the
Termination Date has not occurred and (ii) Advances Outstanding exceed the
Facility Amount due to one or more Lenders becoming Non-Renewing Lenders, to
each Managing Agent on behalf of such Non-Renewing Lenders only, pro rata in
accordance with their Advances Outstanding;

     (ix) NINTH, to each Hedge Counterparty, any Swap Breakage and Indemnity
Amounts owing that Hedge Counterparty;

40

--------------------------------------------------------------------------------

     (x) TENTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, in the amount of unpaid Breakage Costs (other
than Breakage Costs covered in clause (vii) above) with respect to any
prepayments made on such Payment Date Increased Costs, and/or Taxes (if any);

      (xi) ELEVENTH, to the Administrative Agent, all other amounts or
Obligations then due under this Agreement or the other Transaction Documents
(other than the Performance Guaranty) to the Administrative Agent, the Lenders,
the Affected Parties or Indemnified Parties, each for the payment thereof;

     (xii) TWELFTH, to the Servicer, in an amount equal to its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period not
otherwise paid pursuant to priority SIXTH above; and

     (xiii) THIRTEENTH, all remaining amounts to the Borrower.

     (b) During the Amortization Period, to the extent of available Interest
Collections:

     (i) FIRST, unless an Early Termination Event shall have occurred and be
continuing, to the Borrower, the aggregate amount of fees (including up-front,
continuing or success fees) received in respect of the Transferred Loans;

     (ii) SECOND, to each Hedge Counterparty, any amounts owing that Hedge
Counterparty under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Counterparty is not the same Person as the Administrative Agent, any Swap
Breakage and Indemnity Amounts;

     (iii) THIRD, to the Servicer, in an amount equal to any Unreimbursed
Servicer Advances, for the payment thereof;

     (iv) FOURTH, to the extent not paid by the Servicer, to the Backup Servicer
and any Successor Servicer, as applicable, in an amount equal to any accrued and
unpaid Backup Servicing Fee and, if any, accrued and unpaid Transition Costs,
Backup Servicer Expenses and Market Servicing Fee Differential, each for the
payment thereof;

     (v) FIFTH, to the extent not paid by the Servicer, to the Collateral
Custodian in an amount equal to any accrued and unpaid Collateral Custodian Fee
and Collateral Custodian Expenses, if any, for the payment thereof;

     (vi) SIXTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period, up to the
Servicing Fee Limit Amount for such Settlement Period, for the payment thereof
and (B) otherwise, its accrued and unpaid Servicing Fees to the end of the
preceding Settlement Period for the payment thereof;

41

--------------------------------------------------------------------------------

     (vii) SEVENTH, to the Administrative Agent for payment to each Managing
Agent, on behalf of the related Lenders, in an amount equal to any accrued and
unpaid Interest, Commitment Fee and Revolver Loan Funding Fee for such Payment
Date;

     (viii) EIGHTH, to the Administrative Agent for payment to each Managing
Agent, on behalf of the related Lenders, an amount equal to the excess, if any,
of Advances Outstanding over the lesser of (i) the Borrowing Base or (ii) the
Facility Amount, together with the amount of Breakage Costs incurred by the
applicable Lenders in connection with any such payment (as such Breakage Costs
are notified to the Borrower by the applicable Lender(s)), pro rata;

     (ix) NINTH, all remaining amounts shall be distributed to the Borrower,
provided, however, that if an Early Termination Event has occurred and is
continuing, all remaining amounts shall be applied as Principal Collections in
accordance with clause (c) below.

     (c) During the Amortization Period, to the extent of available Principal
Collections:

     (i) FIRST, to the parties listed above, any amount remaining unpaid
pursuant to clauses FIRST through EIGHTH under clause (b) above, in accordance
with the priority set forth thereunder;

     (ii) SECOND, following the occurrence of the Termination Date, to the
Administrative Agent for ratable payment to each Managing Agent, on behalf of
the related Lenders, in an amount to reduce Advances Outstanding to zero and to
pay any other Obligations in full;

     (iii) THIRD, to each Hedge Counterparty, any Swap Breakage and Indemnity
Amounts owing that Hedge Counterparty;

     (iv) FOURTH, to the Administrative Agent for payment to each Managing
Agent, on behalf of the related Lenders, in the amount of unpaid Breakage Costs
(other than Breakage Costs covered in clause (b) above) with respect to any
prepayments made on such Payment Date, Increased Costs and/or Taxes (if any);

     (v) FIFTH, to the Administrative Agent, all other amounts or Obligations
then due under this Agreement or the other Transaction Documents (other than the
Performance Guaranty) to the Administrative Agent, the Lenders, the Affected
Parties or Indemnified Parties, each for the payment thereof;

     (vi) SIXTH, to the Servicer, if the Servicer is Gladstone Management
Corporation or any of its Affiliates, its accrued and unpaid Servicing Fees to
the end of the preceding Settlement Period not otherwise paid pursuant to clause
SIXTH of subsection (b) above; and

     (vii) SEVENTH, all remaining amounts to the Borrower.

42

--------------------------------------------------------------------------------

     Section 2.9 Collections and Allocations.

     (a) The Borrower or the Servicer on behalf of the Borrower shall promptly
(but in no event later than two (2) Business Days after the receipt thereof)
identify any Collections received by it as being on account of Interest
Collections or Principal Collections and deposit all such Interest Collections
or Principal Collections received directly by it into the Collection Account.
The Servicer on behalf of the Borrower shall make such deposits or payments on
the date indicated by wire transfer, in immediately available funds.

     (b) Until the occurrence of an Early Termination Event, to the extent there
are uninvested amounts deposited in the Collection Account, all amounts shall be
invested in Permitted Investments selected by the Servicer on behalf of the
Borrower that mature no later than the Business Day immediately preceding the
next Payment Date; from and after (i) the occurrence of an Early Termination
Event or (ii) the appointment of a Successor Servicer, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts may be
invested in Permitted Investments selected by the Administrative Agent that
mature no later than the next Business Day. Any earnings (and losses) thereon
shall be for the account of the Servicer on behalf of the Borrower.

     Section 2.10 Payments, Computations, Etc.

     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
10:00 a.m. (Winston-Salem, North Carolina time) on the day when due in lawful
money of the United States in immediately available funds to the Agent’s
Account. The Borrower shall, to the extent permitted by law, pay to the Secured
Parties interest on all amounts not paid or deposited when due hereunder at a
rate equal to the Default Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the Maximum Lawful Rate. All
computations of interest and all computations of the Interest Rate and other
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed.

     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Interest, other interest or any fee payable hereunder,
as the case may be.

     (c) All payments hereunder shall be made without set-off or counterclaim
and in such amounts as may be necessary in order that all such payments shall
not be less than the amounts otherwise specified to be paid under this Agreement
(after withholding for or on account of any Taxes).

     Section 2.11 Breakage Costs.

     The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of an Advance (and interest thereon)
arising under this Agreement. The determination by any Managing Agent, on behalf
of the related Lenders, of the amount of any such loss or expense shall be set
forth in a written notice to the Borrower delivered by the applicable Lender
prior to the date of such prepayment in the case where notice of such prepayment
is delivered to such Lender in accordance with Section 2.3(b) or within two (2)
Business Days following such prepayment in the case where no such notice is
delivered (in which case, Breakage Costs shall include interest thereon from the
date of such prepayment) and shall be conclusive absent manifest error.

43

--------------------------------------------------------------------------------

     Section 2.12 Increased Costs; Capital Adequacy; Illegality.

     (a) If after the date hereof, any Managing Agent, Lender or any Affiliate
thereof (each of which, an “Affected Party”) shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy), any accounting principles or any change in any of the foregoing, or
any change in the interpretation or administration thereof by any governmental
authority, the Financial Accounting Standards Board, any central bank or any
comparable agency charged with the interpretation or administration thereof, or
compliance with any request or directive (whether or not having the force of
law) of any such authority or agency: (i) that subjects any Affected Party to
any charge or withholding on or with respect to any Transaction Document or an
Affected Party’s obligations under a Transaction Document, or on or with respect
to the Advances, or changes the basis of taxation of payments to any Affected
Party of any amounts payable under any Transaction Document (except for changes
in the rate of tax on the overall net income of an Affected Party or taxes
excluded by Section 2.13) or (ii) that imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of an Affected Party, or
credit extended by an Affected Party pursuant to a Transaction Document or (iii)
that imposes any other condition the result of which is to increase the cost to
an Affected Party of performing its obligations under a Transaction Document, or
to reduce the rate of return on an Affected Party’s capital as a consequence of
its obligations under a Transaction Document, or to reduce the amount of any sum
received or receivable by an Affected Party under a Transaction Document or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Managing
Agent, Borrower shall pay to the Administrative Agent, for payment to the
applicable Managing Agent for the benefit of the relevant Affected Party, such
amounts charged to such Affected Party or such amounts to otherwise compensate
such Affected Party for such increased cost or such reduction.

     (b) If as a result of any event or circumstance similar to those described
in clause (a) of this Section 2.12, an Affected Party is required to compensate
a bank or other financial institution providing liquidity support, credit
enhancement or other similar support or financing to such Affected Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then within ten days after demand by such Affected Party, the
Borrower shall pay to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any such amounts paid by
it.

     (c) In determining any amount provided for in this section, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this section shall submit to the Borrower a
certificate as to such additional or increased cost or reduction, which
certificate shall calculate in reasonable detail any such charges and shall be
conclusive absent demonstrable error.

44

--------------------------------------------------------------------------------

     Section 2.13 Taxes.

     (a) All payments made by the Borrower in respect of any Advance and all
payments made by the Borrower under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes, unless
such withholding or deduction is required by law. In such event, the Borrower
shall pay to the appropriate taxing authority any such Taxes required to be
deducted or withheld and the amount payable to each Lender or the Administrative
Agent (as the case may be) will be increased (such increase, the “Additional
Amount”) such that every net payment made under this Agreement after deduction
or withholding for or on account of any Taxes (including, without limitation,
any Taxes on such increase) is not less than the amount that would have been
paid had no such deduction or withholding been deducted or withheld. The
foregoing obligation to pay Additional Amounts, however, will not apply with
respect to, and the term “Additional Amount” shall be deemed not to include net
income or franchise taxes imposed on a Lender, any Managing Agent or the
Administrative Agent, respectively, with respect to payments required to be made
by the Borrower or Servicer on behalf of the Borrower under this Agreement, by a
taxing jurisdiction in which such Lender, such Managing Agent or the
Administrative Agent is organized, conducts business or is paying taxes as of
the Effective Date (as the case may be). If a Lender, any Managing Agent or the
Administrative Agent pays any Taxes in respect of which the Borrower is
obligated to pay Additional Amounts under this Section 2.13(a), the Borrower
shall promptly reimburse such Lender or Administrative Agent in full.

     (b) The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including, without limitation,
any Taxes imposed by any jurisdiction on such Additional Amounts) paid by such
Lender, Managing Agent or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that such Lender, Managing Agent or the
Administrative Agent, as appropriate, making a demand for indemnity payment,
shall provide the Borrower, at its address set forth under its name on the
signature pages hereof, with a certificate from the relevant taxing authority or
from a Responsible Officer of such Lender, Managing Agent or the Administrative
Agent stating or otherwise evidencing that such Lender, Managing Agent or the
Administrative Agent has made payment of such Taxes and will provide a copy of
or extract from documentation, if available, furnished by such taxing authority
evidencing assertion or payment of such Taxes. This indemnification shall be
made within ten days from the date such Lender, Managing Agent or the
Administrative Agent (as the case may be) makes written demand therefor.

     (c) Within 30 days after the date of any payment by the Borrower of any
Taxes, the Borrower will furnish to the Administrative Agent, the Managing Agent
or the Lender, as applicable, at its address set forth under its name on the
signature pages hereof, appropriate evidence of payment thereof.

45

--------------------------------------------------------------------------------

     (d) If a Lender is not created or organized under the laws of the United
States or a political subdivision thereof, such Lender shall, to the extent that
it may then do so under Applicable Laws, deliver to the Borrower with a copy to
the Administrative Agent (i) within 15 days after the date hereof, or, if later,
the date on which such Lender becomes a Lender hereof two (or such other number
as may from time to time be prescribed by Applicable Laws) duly completed copies
of IRS Form W-8EC1 or Form W-8BEN or any successor forms or other certificates
or statements that may be required from time to time by the relevant United
States taxing authorities or Applicable Laws), as appropriate, to permit the
Borrower to make payments hereunder for the account of such Lender, as the case
may be, without deduction or withholding of United States federal income or
similar Taxes and (ii) upon the obsolescence of or after the occurrence of any
event requiring a change in, any form or certificate previously delivered
pursuant to this Section 2.13(d), two copies (or such other number as may from
time to time be prescribed by Applicable Laws) of such additional, amended or
successor forms, certificates or statements as may be required under Applicable
Laws to permit the Borrower to make payments hereunder for the account of such
Lender, without deduction or withholding of United States federal income or
similar Taxes.

     (e) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or statement described in clause
(d) of this section (other than if such failure is due to a change in law
occurring after the date of this Agreement), such Lender, as the case may be,
shall not be entitled to indemnification under clauses (a) or (b) of this
section with respect to any Taxes.

     (f) Within 30 days of the written request of the Borrower therefor, the
Administrative Agent, the Managing Agent or the Lender, as appropriate, shall
execute and deliver to the Borrower such certificates, forms or other documents
that can be furnished consistent with the facts and that are reasonably
necessary to assist the Borrower in applying for refunds of Taxes remitted
hereunder; provided, however, that the Administrative Agent, the Managing Agent
and the Lender shall not be required to deliver such certificates forms or other
documents if in their respective sole discretion it is determined that the
delivery of such certificate, form or other document would have a material
adverse effect on the Administrative Agent, the Managing Agent or the Lender and
provided further, however, that the Borrower shall reimburse the Administrative
Agent, the Managing Agent or the Lender for any reasonable expenses incurred in
the delivery of such certificate, form or other document.

     (g) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support or financing to
the Lenders in connection with this Agreement or the funding or maintenance of
Advances hereunder, the Lenders are required to compensate a bank or other
financial institution in respect of Taxes under circumstances similar to those
described in this section then within ten days after demand by the Lenders, the
Borrower shall pay to the Lenders such additional amount or amounts as may be
necessary to reimburse the Lenders for any amounts paid by them.

     Section 2.14 Revolver Loan Funding.

     (a) Upon the occurrence of a Revolver Loan Funding Date, each Lender shall
make an advance (each, a “Revolver Loan Funding”) in an amount equal to such
Lender’s ratable share of the aggregate outstanding unfunded commitments under
the Revolver Loans. Upon receipt of the proceeds of such Revolver Loan Funding,
the Administrative Agent shall deposit such funds into segregated accounts
(each, a “Revolver Loan Funding Account”), in its name, referencing the name of
such Lender, and maintained at a Qualified Institution. Each Lender hereby
grants to the Administrative Agent full power and authority, on its behalf, to
withdraw funds from the applicable Revolver Loan Funding Account at the time of,
and in connection with, the funding of any Post-Termination Revolver Loan
Fundings to be made by the Borrower, and to deposit to the related Revolver Loan
Funding Account any funds received in respect of each relevant Lender’s ratable
share of principal payments under Section 2.8 hereof, all in accordance with the
terms of and for the purposes set forth in this Agreement. The deposit of monies
in such Revolver Loan Funding Account by any Lender shall not constitute an
Advance (and such Lender shall not be entitled to interest on such monies except
as provided in clause (d) below) unless and until (and then only to the extent
that) such monies are used to make Post-Termination Revolver Loan Fundings
pursuant to the first sentence of clause (b) below. On each Payment Date from
and after the Revolver Loan Funding Date, the Borrower shall pay the
Administrative Agent, for the benefit of the Lenders, a fee (the “Revolver Loan
Funding Fee”) equal to the sum of (i) the LIBO Rate for such Settlement Period
plus (ii) 3.0%, multiplied by the weighted average amount on deposit in the
Revolver Loan Funding Accounts during the applicable Settlement Period,
calculated on the basis of a year of 360 days for the actual number of days
elapsed.

46

--------------------------------------------------------------------------------

     (b) From and after the establishment of a Revolver Loan Funding Account
with respect to any Lender, and until the earlier of (i) the reduction to zero
of all outstanding commitments in respect of Revolver Loans and (ii) one year
following the Revolver Loan Funding Date, all Post-Termination Revolver Loan
Fundings to be made by such Lender hereunder shall be made by withdrawing funds
from the applicable Revolver Loan Funding Account. On each Business Day during
such time, the Administrative Agent shall, (i) if a Revolver Loan Funding
Account Shortfall exists, deposit the lesser of (A) the amount allocable to the
repayment of principal to the Lenders and (B) the Revolver Loan Funding Account
Shortfall and (ii) if a Revolver Loan Funding Account Surplus exists, pay to the
applicable Managing Agent, on behalf of each Lender, such Lender’s ratable share
of the Revolver Loan Funding Account Surplus. Until the earlier of (i) the
reduction to zero of all outstanding commitments in respect of Revolver Loans
and (ii) one year following the Revolver Loan Funding Date, all remaining funds
then held in such Revolver Loan Funding Account (after giving effect to any
Post-Termination Revolver Loan Fundings to be made on such date) shall be paid
by the Administrative Agent to the applicable Managing Agent, on behalf of such
Lender, and thereafter all payments made in respect of the Loans (whether or not
originally funded from such Lender's Revolver Loan Funding Account) shall be
paid directly to the applicable Managing Agent, on behalf of such Lender, in
accordance with the terms of Section 2.8.

     (c) The Administrative Agent may, its sole discretion, advance funds
withdrawn from the Revolver Loan Funding Accounts to (i) the Borrower or (ii)
the applicable Obligor directly, on behalf of the Borrower, and in either case,
such funds shall be used solely for the purpose of funding advances requested by
an Obligor under a Revolver Loan.

     (d) Proceeds in a Revolver Loan Funding Account shall be invested, at the
written direction of the applicable Lender (or the applicable Managing Agent on
its behalf) to the applicable Revolver Loan Funding Account bank, only in
investments which constitute Permitted Investments. The investment earnings with
respect to a Revolver Loan Funding Account shall accrue as the Lender and
Revolver Loan Funding Account bank shall agree. The Administrative Agent shall
direct the Revolver Loan Funding Account bank to pay all such investment
earnings from the relevant account directly to the applicable Managing Agent,
for the account of the applicable Lender.

47

--------------------------------------------------------------------------------

     (e) Notwithstanding anything herein to the contrary, none of the
Administrative Agent, the other Managing Agents, the other Purchasers nor the
Revolver Loan Funding Account bank shall have any liability for any loss arising
from any investment or reinvestment made by it with respect to a Revolver Loan
Funding Account in accordance with, and pursuant to, the provisions hereof.

     Section 2.15 Pending Account.

     (a) The Borrower or the Servicer on its behalf shall cause to be
established and maintained in the name of the Borrower and assigned to the
Administrative Agent as agent for the Secured Parties, with an office or branch
of a depository institution or trust company organized under the laws of the
United States or any one of the States thereof or the District of Columbia (or
any domestic branch of a foreign bank) a segregated corporate trust account (the
“Pending Account”) for the purpose of receiving (i) proceeds of Advances and
(ii) Principal Collections transferred from the Collection Account, and funding
purchases of Eligible Loans therefrom.

     (b) The Borrower may, during the Revolving Period, transfer Principal
Collections from the Collection Account to the Pending Account, so long as (i)
the conditions to Advances described in Section 3.2 are met, mutatis mutandis,
other than the requirement that a Borrower Notice containing certification
thereto has been delivered and (ii) in the reasonable determination of the
Servicer and the Borrower, such Collections shall not be necessary to make
payments pursuant to clauses FIRST through ELEVENTH above on the next Payment
Date pursuant to Section 2.8(a) above.

     (c) Funds deposited in the Pending Account shall be used to purchase
Eligible Loans within 3 Business Days of deposit. Any funds not used within such
3 Business Day period shall, unless otherwise approved by the Administrative
Agent in its sole discretion, be used to make a prepayment of the Advances
Outstanding pursuant to Section 2.3(b). Notice of such prepayment shall be given
on the Business Day immediately succeeding the expiration of such 3 Business Day
period, and such prepayment shall take place on the earliest possible Business
Day following such notice.

     Section 2.16 Discretionary Sales of Loans.

On any Discretionary Sale Settlement Date, the Borrower shall have the right to
prepay all or a portion of the Advances Outstanding in connection with the sale
and assignment by the Borrower of, and the release of the Lien by the
Administrative Agent over, one or more Transferred Loans, in whole but not in
part (a “Discretionary Sale”), subject to the following terms and conditions and
subject to the other restrictions contained herein:

48

--------------------------------------------------------------------------------

     (a) any Discretionary Sale shall be made by the Borrower in a transaction
(A) arranged by the Servicer (or, if a Successor Servicer shall have been
appointed pursuant to Section 7.19, arranged by the Borrower with the approval
of the Administrative Agent) in accordance with the customary management
practices of prudent institutions which manage financial assets similar to the
Transferred Loans for their own account or for the account of others, (B)
reflecting arm’s-length market terms, (C) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Discretionary Sale (other than any
representations, warranties or covenants relating to the Borrower’s ownership of
or clean title to the Transferred Loans that are the subject of the
Discretionary Sale that are standard and customary in connection with such a
sale or for which the Originator has agreed to fully indemnify the Borrower),
(D) of which the Administrative Agent and the Required Lenders shall have
received 2 Business Days’ (or such shorter period as the Required Lenders shall
consent to) written notice (such notice, a “Discretionary Sale Notice”) which
notice shall provide a description of the terms of the Discretionary Sale, and
(E) if occurring after the Termination Date, which the Required Lenders shall
have approved in writing (which approval shall not be unreasonably withheld or
delayed);

     (b) after giving effect to the Discretionary Sale on the related
Discretionary Sale Trade Date and the payment of funds from the sale into the
Collection Account required under Section 2.16(d), (A) all representations and
warranties of the Borrower contained in Section 4.1 shall be true and correct as
of the Discretionary Sale Trade Date, (B) neither an Early Termination Event nor
Unmatured Termination Event shall have occurred and be continuing, (C) the
Borrowing Base Test shall have been satisfied, and, if such Discretionary Sale
Trade Date takes place during the Amortization Period, following the application
of the funds described in clause (d) below, the ratio of the Borrowing Base to
the Drawn Amount shall have been improved, (D) the Collateral Quality Test shall
have been satisfied, and, if such Discretionary Sale Trade Date takes place
during the Amortization Period, the Collateral Quality Test shall have been
improved and (E) the Required Equity Investment shall be maintained;

     (c) on the Discretionary Sale Trade Date, the Borrower and the Servicer
shall be deemed to have represented and warranted that the requirements of
Section 2.16(b) shall have been satisfied as of the related Discretionary Sale
Trade Date after giving effect to the contemplated Discretionary Sale; and

     (d) on the related Discretionary Sale Settlement Date, the Administrative
Agent shall have received into the Collection Account, in immediately available
funds, an amount (i) other than as described in clause (ii) below, equal to the
sum of (A) the portion of the Advances Outstanding to be prepaid so that the
requirements of Section 2.16(b) shall have been satisfied as of such
Discretionary Sale Settlement Date plus (B) an amount equal to all unpaid
Interest attributable to that portion of the Advances Outstanding to be paid in
connection with the Discretionary Sale plus (C) any Breakage Costs owed in
connection with the payment and (ii) in the case of a sale of (x) Defaulted
Loans or Charged-Off Loans in accordance with Section 7.7, or (y) any
Transferred Loans following the end of the Revolving Period, equal to the
proceeds of such Discretionary Sale.

     In connection with any Discretionary Sale, following receipt by the
Administrative Agent of the amounts referred to in Section 2.16(d) above
(receipt of which shall be confirmed to the Administrative Agent), there shall
be released to the Borrower (for further sale to a purchaser) without recourse,
representation or warranty of any kind all of the right, title and interest of
the Administrative Agent and the Secured Parties in, to and under the portion of
the Collateral subject to such Discretionary Sale and such portion of the
Collateral so released shall be released from any Lien and the Loan Documents
(subject to the requirements set forth above in this Section 2.16).

49

--------------------------------------------------------------------------------

     In connection with any Discretionary Sale, on the related Discretionary
Sale Settlement Date, the Administrative Agent on behalf of the Secured Parties
shall (i) execute such instruments of release with respect to the portion of the
Collateral to be released to the Borrower, in recordable form if necessary, in
favor of the Borrower as the Servicer on behalf of the Borrower may reasonably
request, (ii) deliver any portion of the Collateral to be released to the
Borrower in its possession to the Borrower and (iii) otherwise take such
actions, as are determined by the Borrower or Servicer to be reasonably
necessary and appropriate to release the Lien on the portion of the Collateral
to be released to the Borrower and release and deliver to the Borrower such
portion of the Collateral to be released to the Borrower.

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND ADVANCES

     Section 3.1 Conditions to Effectiveness and Advances.

     No Lender shall be obligated to make any Advance hereunder from and after
the Effective Date, nor shall any Lender, the Administrative Agent or the
Managing Agents be obligated to take, fulfill or perform any other action
hereunder, until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, the Managing Agents:

     (a) This Agreement and all other Transaction Documents or counterparts
hereof or thereof shall have been duly executed by, and delivered to, the
parties hereto and thereto and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as any Managing
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, on or prior to the Effective Date, each in form and substance
satisfactory to the Administrative Agent.

      (c) The Borrower shall have paid all fees required to be paid by it on the
Effective Date, including all fees required hereunder and under the Fee Letters
to be paid as of such date, and shall have reimbursed each Lender and the
Administrative Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents,
including the legal and other document preparation costs incurred by any Lender
and/or the Administrative Agent.

     (d) The Required Equity Investment shall be maintained.

     The Administrative Agent shall promptly notify each Lender of the
satisfaction or waiver of the conditions set forth above.

50

--------------------------------------------------------------------------------

     Section 3.2 Additional Conditions Precedent to All Advances.

     Each Advance shall be subject to the further conditions precedent that:

     (a) On the related Funding Date, the Borrower or the Servicer, as the case
may be, shall have certified in the related Borrower Notice that:

     (i) The representations and warranties set forth in Sections 4.1 and 7.8
are true and correct on and as of such date, before and after giving effect to
such borrowing and to the application of the proceeds therefrom, as though made
on and as of such date; and

     (ii) No event has occurred, or would result from such Advance or from the
application of the proceeds therefrom, that constitutes an Early Termination
Event or an Unmatured Termination Event.

     (b) The Termination Date shall not have occurred;

     (c) Before and after giving effect to such borrowing and to the application
of proceeds therefrom, the Collateral Quality Test shall be satisfied, as
calculated on such date;

     (d) Before and after giving effect to such borrowing and to the application
of proceeds therefrom, the Borrowing Base Test shall be satisfied, as calculated
on such date;

     (e) No claim has been asserted or proceeding commenced challenging
enforceability or validity of any of the Transaction Documents or the Loan
Documents, excluding any instruments, certificates or other documents relating
to Loans that were the subject of prior Advances;

     (f) There shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the preceding Advance; and

     (g) The Servicer and Borrower shall have taken such other action, including
delivery of approvals, consents, opinions, documents, and instruments to the
Managing Agents as each may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Section 4.1 Representations and Warranties of the Borrower.

     The Borrower represents and warrants as follows:

     (a) Organization and Good Standing. The Borrower is a Delaware limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power, authority and
legal right to own or lease its properties and conduct its business as such
business is presently conducted.

51

--------------------------------------------------------------------------------

     (b) Due Qualification. The Borrower is qualified to do business as a
limited liability company, is in good standing, and has obtained all licenses
and approvals as required under the laws of all jurisdictions in which the
ownership or lease of its property and or the conduct of its business (other
than the performance of its obligations hereunder) requires such qualification,
standing, license or approval, except to the extent that the failure to so
qualify, maintain such standing or be so licensed or approved would not have an
adverse effect on the interests of the Lenders. The Borrower is qualified to do
business as a limited liability company, is in good standing, and has obtained
all licenses and approvals as are required under the laws of all states in which
the performance of its obligations pursuant to this Agreement requires such
qualification, standing, license or approval and where the failure to qualify or
obtain such license or approval would have a material adverse effect on its
ability to perform hereunder.

     (c) Due Authorization. The execution and delivery of this Agreement and
each Transaction Document to which the Borrower is a party and the consummation
of the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.

     (d) No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.

     (e) No Violation. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any material respect,
any Applicable Law.

     (f) No Proceedings. There are no proceedings or investigations pending or,
to the best knowledge of the Borrower, threatened against the Borrower, before
any Governmental Authority (i) asserting the invalidity of this Agreement or any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which the Borrower is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

     (g) All Consents Required. All material approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Borrower of this Agreement and any Transaction Document to which the
Borrower is a party, have been obtained.

     (h) Reports Accurate. All Monthly Reports (if prepared by the Borrower, or
to the extent that information contained therein is supplied by the Borrower),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Borrower to the Administrative Agent
or a Lender in connection with this Agreement are true, complete and accurate in
all material respects.

52

--------------------------------------------------------------------------------

     (i) Solvency. The transactions contemplated under this Agreement and each
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.

     (j) Selection Procedures. No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Loans that are part of the
Collateral.

     (k) Taxes. The Borrower has filed or caused to be filed all Tax returns
required to be filed by it. The Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower), and no Tax lien has been filed and, to
the Borrower’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.

     (l) Agreements Enforceable. This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).

     (m) No Liens. The Collateral is owned by the Borrower free and clear of any
Liens except for Permitted Liens as provided herein, and the Administrative
Agent, as agent for the Secured Parties, has a valid and perfected first
priority security interest in the Collateral then existing or thereafter
arising, free and clear of any Liens except for Permitted Liens. No effective
financing statement or other instrument similar in effect covering any
Collateral is on file in any recording office except such as may be filed in
favor of the Administrative Agent relating to this Agreement or reflecting the
transfer of the Collateral from the Originator to the Borrower.

     (n) Security Interest. The Borrower has granted a security interest (as
defined in the UCC) to the Administrative Agent, as agent for the Secured
Parties, in the Collateral, which is enforceable in accordance with Applicable
Law. All filings (including, without limitation, such UCC filings) as are
necessary in any jurisdiction to perfect the interest of the Administrative
Agent as agent for the Secured Parties, in the Collateral have been made.

     (o) Location of Offices. The Borrower’s jurisdiction of organization,
principal place of business and chief executive office and the office where the
Borrower keeps all the Records is located at the address of the Borrower
referred to in Section 12.2 hereof (or at such other locations as to which the
notice and other requirements specified in Section 5.1(m) shall have been
satisfied).

     (p) Tradenames. The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.

     (q) Purchase Agreement. The Purchase Agreement is the only agreement
pursuant to which the Borrower acquires Collateral (other than the Hedge
Collateral).

53

--------------------------------------------------------------------------------

     (r) Value Given. The Borrower gave reasonably equivalent value to the
Originator in consideration for the transfer to the Borrower of the Transferred
Loans under the Purchase Agreement, no such transfer was made for or on account
of an antecedent debt owed by the Originator to the Borrower, and no such
transfer is voidable or subject to avoidance under any Insolvency Law.

     (s) Accounting. The Borrower accounts for the transfers to it from the
Originator of interests in the Loans under the Purchase Agreement as sales of
such Loans in its books, records and financial statements, in each case
consistent with GAAP.

     (t) Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originator and any Affiliates thereof
(other than the Borrower), and the Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from the Originator and from each such other Affiliate of
the Originator.

     (u) Investments. Except for Supplemental Interests or Supplemental
Interests that convert into an equity interest in any Person, the Borrower does
not own or hold directly or indirectly, any capital stock or equity security of,
or any equity interest in, any Person.

     (v) Business. Since its formation, the Borrower has conducted no business
other than the purchase and receipt of Loans and Related Property from the
Originator under the Purchase Agreement, the borrowing of funds under this
Agreement and such other activities as are incidental to the foregoing.

     (w) ERISA. The Borrower is in compliance with ERISA and has not incurred
and does not expect to incur any liabilities (except for premium payments
arising in the ordinary course of business) payable to the Pension Benefit
Guaranty Corporation under ERISA.

     (x) Investment Company Act.

     (i) The Borrower represents and warrants that the Borrower is exempt and
will remain exempt from registration as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “1940 Act”).

     (ii) The business and other activities of the Borrower, including but not
limited to, the making of the Advances by the Lenders, the application of the
proceeds and repayment thereof by the Borrower and the consummation of the
transactions contemplated by the Transaction Documents to which the Borrower is
a party do not now and will not at any time result in any violations, with
respect to the Borrower, of the provisions of the 1940 Act or any rules,
regulations or orders issued by the SEC thereunder.

     (y) Government Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board. The Borrower will not take
or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

54

--------------------------------------------------------------------------------

     (z) Eligibility of Loans. As of the Effective Date, (i) the Loan List and
the information contained in the Borrower Notice delivered pursuant to Sections
2.1 and 2.2 is an accurate and complete listing in all material respects of all
the Loans that are part of the Collateral as of the Effective Date, and the
information contained therein with respect to the identity of such Loans and the
amounts owing thereunder is true and correct in all material respects as of such
date and (ii) each such Loan is an Eligible Loan. On each Funding Date, the
Borrower shall be deemed to represent and warrant that any additional Loan
referenced on the related Borrower Notice delivered pursuant to Sections 2.1 and
2.2 is an Eligible Loan.

     (aa) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (1) a country, territory, organization, person or entity named on an
Office of Foreign Assets Control (OFAC) list, (2) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a Non-Cooperative Jurisdiction by the Financial Action Task Force
on Money Laundering, or whose subscription funds are transferred from or through
such a jurisdiction; (3) a “Foreign Shell Bank” within the meaning of the USA
PATRIOT Act, i.e., a foreign bank that does not have a physical presence in any
country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (4) a person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Section 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

     Section 4.2 Joint Representations and Warranties Regarding Ordinary Course
of Business.

     (a) Each of the Borrower and the Administrative Agent represents and
warrants as to itself that each remittance of Collections by the Borrower to the
Administrative Agent pursuant to the terms of this Agreement will have been (i)
in payment of a debt incurred by the Borrower in the ordinary course of business
or financial affairs of the Borrower and the Administrative Agent and (ii) made
in the ordinary course of business or financial affairs of the Borrower and the
Administrative Agent.

     (b) The representations and warranties set forth in this Section 4.2 and
shall survive the termination of this Agreement.

55

--------------------------------------------------------------------------------

ARTICLE V

GENERAL COVENANTS OF THE BORROWER

     Section 5.1 Covenants of the Borrower.

     The Borrower hereby covenants that:

     (a) Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws, including those with respect to the Loans in the
Collateral and any Related Property.

     (b) Preservation of Corporate Existence. The Borrower will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

     (c) Security Interests. Except as contemplated in this Agreement, the
Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Loan or Related
Property that is part of the Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein. The Borrower will promptly
notify the Administrative Agent of the existence of any Lien on any Loan or
Related Property that is part of the Collateral and the Borrower shall defend
the right, title and interest of the Administrative Agent as agent for the
Secured Parties in, to and under any Loan and the Related Property that is part
of the Collateral, against all claims of third parties; provided, however, that
nothing in this Section 5.1(c) shall prevent or be deemed to prohibit the
Borrower from suffering to exist Permitted Liens upon any Loan or any Related
Property that is part of the Collateral.

     (d) Delivery of Collections. The Borrower agrees to cause the delivery to
the Servicer promptly (but in no event later than two (2) Business Days after
receipt) all Collections (including any Deemed Collections) received by Borrower
in respect of the Loans that are part of the Collateral.

     (e) Activities of Borrower. The Borrower shall not engage in any business
or activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, Loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement.

     (f) Indebtedness. The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement, under any Hedging Agreement required by Section
5.2(a), or the Purchase Agreement, or (ii) liabilities incident to the
maintenance of its existence in good standing.

     (g) Guarantees. The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.

     (h) Investments. The Borrower shall not make or suffer to exist any loans
or advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for purchases of Loans and Supplemental
Interests pursuant to the Purchase Agreement, or for investments in Permitted
Investments in accordance with the terms of this Agreement.

56

--------------------------------------------------------------------------------

     (i) Merger; Sales. The Borrower shall not enter into any transaction of
merger or consolidation, or liquidate or dissolve itself (or suffer any
liquidation or dissolution), or acquire or be acquired by any Person, or convey,
sell, loan or otherwise dispose of all or substantially all of its property or
business, except as provided for in this Agreement.

     (j) Distributions. The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, if no Early Termination Event has occurred or will occur as a
result thereof, the Borrower may make Distributions.

     (k) Agreements. The Borrower shall not amend or modify (i) the provisions
of its limited liability company agreement or (ii) the Purchase Agreement
without the consent of the Administrative Agent and prior written notice to each
Managing Agent, or issue any power of attorney except to the Administrative
Agent or the Servicer.

     (l) Separate Existence. The Borrower shall:

     (i) Maintain its own deposit account or accounts, separate from those of
any Affiliate, with commercial banking institutions. The funds of the Borrower
will not be diverted to any other Person or for other than corporate uses of the
Borrower.

     (ii) Ensure that, to the extent that it shares the same persons as officers
or other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers or employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees.

     (iii) Ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Borrower contracts or does business with vendors or service
providers when the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs. All material
transactions between Borrower and any of its Affiliates shall be only on an
arm’s length basis.

     (iv) Maintain a principal executive and administrative office through which
its business is conducted separate from those of its Affiliates. To the extent
that Borrower and any of its Affiliates have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs among them, and
each such entity shall bear its fair share of such expenses.

57

--------------------------------------------------------------------------------

     (v) Conduct its affairs strictly in accordance with its limited liability
company agreement and observe all necessary, appropriate and customary legal
formalities, including, but not limited to, holding all regular and special
director’s meetings appropriate to authorize all action, keeping separate and
accurate records of such meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
transaction accounts.

     (vi) Take or refrain from taking, as applicable, each of the activities
specified or assumed in the Williams Mullen Opinion, upon which the conclusions
expressed therein are based.

     (vii) Maintain the effectiveness of, and continue to perform under the
Purchase Agreement and the Performance Guaranty, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Purchase
Agreement or the Performance Guaranty, or give any consent, waiver, directive or
approval thereunder or waive any default, action, omission or breach under the
Purchase Agreement or the Performance Guaranty or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the
Administrative Agent and each Managing Agent.

     (m) Change of Name or Jurisdiction of Borrower; Records. The Borrower (x)
shall not change its name or jurisdiction of organization, without 30 days’
prior written notice to the Administrative Agent and (y) shall not move, or
consent to the Servicer or Collateral Custodian moving, the Loan Documents
without 30 days’ prior written notice to the Administrative Agent and (z) will
promptly take all actions required of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Administrative
Agent as agent for the Secured Parties (except for Permitted Liens) in all
Collateral, and such other actions as the Administrative Agent may reasonably
request, including but not limited to delivery of an Opinion of Counsel.

     (n) ERISA Matters. The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor; (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (c) fail to
make any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (d) terminate any Benefit Plan
so as to result in any liability; or (e) permit to exist any occurrence of any
reportable event described in Title IV of ERISA.

     (o) Originator Collateral. With respect to each item of Collateral acquired
by the Borrower, the Borrower will (i) acquire such Collateral pursuant to and
in accordance with the terms of the Purchase Agreement, (ii) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral, including, without limitation, (A) filing and maintaining,
effective financing statements (Form UCC-1) naming the Originator as
seller/debtor and the Borrower as purchaser/creditor in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, including, without limitation, Assignments of Mortgage, and (iii)
take all additional action that the Administrative Agent may reasonably request
to perfect, protect and more fully evidence the respective interests of the
parties to this Agreement in the Collateral.

58

--------------------------------------------------------------------------------

     (p) Transactions with Affiliates. The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Purchase Agreement
and any Hedging Agreements and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate and including
Controlled Transactions) (A) in the ordinary course of business, (B) pursuant to
the reasonable requirements of the Borrower’s business, (C) upon fair and
reasonable terms that are no less favorable to the Borrower than could be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of the Borrower, and (D) not inconsistent with the factual assumptions set forth
in the Williams Mullen Opinion, as such assumptions may be modified in any
subsequent opinion letters delivered to the Administrative Agent pursuant to
Section 3.2 or otherwise. It is understood that any compensation arrangement for
any officer or employee shall be permitted under clause (ii)(A) through (C)
above if such arrangement has been expressly approved by the managers of the
Borrower in accordance with the Borrower’s limited liability company agreement.
For purposes of this clause (p) the definition of “Affiliate” with respect to
the Borrower shall be read without reference to the first proviso contained
therein.

     (q) Change in the Transaction Documents. The Borrower will not amend,
modify, waive or terminate any terms or conditions of any of the Transaction
Documents to which it is a party, without the prior written consent of the
Administrative Agent.

     (r) Credit and Collection Policy. The Borrower will (a) comply in all
material respects with the Credit and Collection Policy in regard to each
Transferred Loan and the Related Property, and in regard to compliance with Loan
Documents, including determinations with respect to the enforcement of its
rights thereunder, and (b) furnish to the Administrative Agent and each Managing
Agent, at least 20 days prior to its proposed effective date, prompt notice of
any material changes in the Credit and Collection Policy. The Borrower will not
agree or otherwise permit to occur any material change in the Credit and
Collection Policy, which change would impair the collectibility of any Loan or
otherwise adversely affect the interests or remedies of the Administrative Agent
or the Secured Parties under this Agreement or any other Transaction Document,
without the prior written consent of the Administrative Agent (in its sole
discretion).

     (s) Extension or Amendment of Loans. The Borrower will not, except as
otherwise permitted in Section 7.4(a) extend, amend or otherwise modify, or
permit the Servicer on its behalf to extend, amend or otherwise modify, the
terms of any Loan.

     (t) Reporting. The Borrower will furnish to the Administrative Agent and
each Managing Agent:

     (i) as soon as possible and in any event within two (2) Business Days after
the occurrence of each Early Termination Event and each Unmatured Termination
Event, a written statement, signed by a Responsible Officer, setting forth the
details of such event and the action that the Borrower proposes to take with
respect thereto;

59

--------------------------------------------------------------------------------

     (ii) promptly upon request, such other information, documents, records or
reports respecting the Transferred Loans or the condition or operations,
financial or otherwise, of the Borrower or Originator as the Administrative
Agent may from time to time reasonably request in order to protect the interests
of the Administrative Agent or the Secured Parties under or as contemplated by
this Agreement; and

     (iii) promptly, but in no event later than two (2) Business Days after its
receipt thereof, copies of any and all notices, certificates, documents, or
reports delivered to it by the Originator under the Purchase Agreement.

     (u) Independent Directors. A minimum of two (2) Persons appointed as
members of the Board of Directors of the Borrower will at all times satisfy the
definition of an Independent Director specified in the LLC Agreement as in
effect on the Effective Date, with such changes to such definition as may
thereafter be approved by the Required Lenders. The Borrower will deliver
written notice to the Administrative Agent at least eight (8) calendar days
prior to the effectiveness of the resignation or termination of an Independent
Director.

     Section 5.2 Hedging Agreement.

     (a) If at any time the aggregate Outstanding Loan Balances of Fixed Rate
Loans exceeds 10% of the Aggregate Outstanding Loan Balance, the Borrower shall,
with respect only to such Outstanding Loan Balance of Fixed Rate Loans
aggregating in excess of 10% of the Aggregate Outstanding Loan Balance, enter
into and maintain a Hedge Transaction with a Hedge Counterparty which Hedge
Transaction shall: (i) be in the form approved by the Managing Agents and (ii)
provide for payments to the Borrower to the extent that the LIBO Rate shall
exceed a rate agreed upon between the Managing Agents and the Borrower.

     (b) As additional security hereunder, the Borrower hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest of the Borrower in any and all Hedging Agreements, any and all Hedge
Transactions, and any and all present and future amounts payable by a Hedge
Counterparty to the Borrower under or in connection with its respective Hedging
Agreement and Hedge Transaction(s) (collectively, the “Hedge Collateral”), and
grants a security interest to the Administrative Agent, as agent for the Secured
Parties, in the Hedge Collateral. The Borrower acknowledges that, as a result of
that assignment, the Borrower may not, without the prior written consent of the
Administrative Agent, exercise any rights under any Hedging Agreement or Hedge
Transaction, except for the Borrower’s right under any Hedging Agreement to
enter into Hedge Transactions in order to meet the Borrower’s obligations under
Section 5.2(a) hereof. Nothing herein shall have the effect of releasing the
Borrower from any of its obligations under any Hedging Agreement or any Hedge
Transaction, nor be construed as requiring the consent of the Administrative
Agent or any Secured Party for the performance by the Borrower of any such
obligations.

60

--------------------------------------------------------------------------------

ARTICLE VI

SECURITY INTEREST

     Section 6.1 Security Interest.

     As collateral security for the prompt, complete and indefeasible payment
and performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever located.
The assignment under this Section 6.1 does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent, the Managing
Agents or any of the Secured Parties of any obligation of the Borrower or any
other Person in connection with any or all of the Collateral or under any
agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Transferred
Loans to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent, as agent for the Secured
Parties, of any of its rights in the Collateral shall not release the Borrower
from any of its duties or obligations under the Collateral, and (c) none of the
Administrative Agent, the Managing Agents or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, the Managing Agents or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

     Section 6.2 Remedies.

     The Administrative Agent (for itself and on behalf of the other Secured
Parties) shall have all of the rights and remedies of a secured party under the
UCC and other Applicable Law. Upon the occurrence and during the continuance of
an Early Termination Event, the Administrative Agent or its designees may (i)
deliver a notice of exclusive control to the Collateral Custodian; (ii) instruct
the Collateral Custodian to deliver any or all of the Collateral to the
Administrative Agent or its designees and otherwise give all instructions and
entitlement orders to the Collateral Custodian regarding the Collateral; (iii)
require that the Borrower or the Collateral Custodian immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Obligations; (iv) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (v) take control
of the Proceeds of any such Collateral; (vi) exercise any consensual or voting
rights in respect of the Collateral; (vii) release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) enforce the Borrower’s rights and remedies under the Custody Agreement
with respect to the Collateral; (ix) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(x) remove from the Borrower’s, the Servicer’s, the Collateral Custodian’s and
their respective agents’ place of business all books, records and documents
relating to the Collateral; and/or (xi) endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor. For purposes of taking the actions
described in subsections (i) through (xi) of this Section 6.2 the Borrower
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Obligations remain unpaid), with power of substitution, in the name of the
Administrative Agent or in the name of the Borrower or otherwise, for the use
and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Early Termination
Event shall be continuing. The Administrative Agent and the other Secured
Parties agree that the sale of the Collateral shall be conducted in good faith
and in accordance with commercially reasonable practices.

61

--------------------------------------------------------------------------------

     Section 6.3 Release of Liens.

     (a) If (i) the Borrowing Base Test is met, and (ii) no Early Termination
Event or Unmatured Termination Event has occurred and is continuing, at the same
time as any Loan that is part of the Collateral expires by its terms and all
amounts in respect thereof have been paid by the related Obligor and deposited
in the Collection Account, the Administrative Agent as agent for the Secured
Parties will, to the extent requested by the Borrower or the Servicer on behalf
of the Borrower, release its interest in such Loan and any Supplemental
Interests related thereto. In connection with any such release on or after the
occurrence of the above, the Administrative Agent, as agent for the Secured
Parties, will execute and deliver to the Borrower or the Servicer on behalf of
the Borrower any termination statements and any other releases and instruments
as the Borrower or the Servicer on behalf of the Borrower may reasonably request
in order to effect the release of such Loan and Supplemental Interest; provided
that the Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Loan or
Supplemental Interest in connection with such sale or transfer and assignment.

     (b) Upon any request for a release of certain Loans in connection with a
proposed Discretionary Sale, if, upon application of the proceeds of such
transaction in accordance with Section 2.8, the requirements of Section 2.16
shall have been met, the Administrative Agent as agent for the Secured Parties
will, to the extent requested by the Borrower or the Servicer on behalf of the
Borrower, release its interest in such Loan and any Supplemental Interests
related thereto. In connection with any such release on or after the occurrence
of the above, the Administrative Agent, as agent for the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any termination statements and any other releases and instruments as the
Borrower or the Servicer on behalf of the Borrower may reasonably request in
order to effect the release of such Loan and Supplemental Interest; provided
that the Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Loan or
Supplemental Interest in connection with such sale or transfer and assignment.

     (c) Upon receipt by the Administrative Agent of the Proceeds of a
repurchase of an Ineligible Loan (as such term is defined in the Purchase
Agreement) by the Originator pursuant to the terms of Section 6.1 of the
Purchase Agreement, the Administrative Agent, as agent for the Secured Parties,
shall be deemed to have automatically released its interest in such Ineligible
Loan and any Supplemental Interests related thereto without any further action
on its part. In connection with any such release on or after the occurrence of
such repurchase, the Administrative Agent, as agent for the Secured Parties,
will execute and deliver to the Borrower or the Servicer on behalf of the
Borrower any releases and instruments as the Borrower or the Servicer on behalf
of the Borrower may reasonably request in order to effect the release of such
Ineligible Loan and Supplemental Interest.

62

--------------------------------------------------------------------------------

     (d) Upon receipt by the Administrative Agent of the Proceeds of a purchase
of a Transferred Loan by the Servicer pursuant to the terms of Section 7.7, the
Administrative Agent, as agent for the Secured Parties, shall be deemed to have
automatically released its interest in such Transferred Loan and any
Supplemental Interests related thereto without any further action on its part.
In connection with any such release on or after the occurrence of such purchase,
the Administrative Agent, as agent for the Secured Parties, will execute and
deliver to the Borrower or the Servicer on behalf of the Borrower any releases
and instruments as the Borrower or the Servicer on behalf of the Borrower may
reasonably request in order to effect the release of such Transferred Loan and
Supplemental Interest.

     Section 6.4 Assignment of the Purchase Agreement.

     The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement. The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement. The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.

ARTICLE VII

ADMINISTRATION AND SERVICING OF LOANS

     Section 7.1 Appointment of the Servicer.

     The Borrower hereby appoints the Servicer to service the Transferred Loans
and enforce its respective rights and interests in and under each Transferred
Loan in accordance with the terms and conditions of this Article VII and to
serve in such capacity until the termination of its responsibilities pursuant to
Section 7.18. The Servicer hereby agrees to perform the duties and obligations
with respect thereto set forth herein. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

63

--------------------------------------------------------------------------------

     Section 7.2 Duties and Responsibilities of the Servicer.

     (a) The Servicer shall conduct the servicing, administration and collection
of the Transferred Loans and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect Transferred
Loans from time to time on behalf of the Borrower and as the Borrower’s agent.

     (b) The duties of the Servicer, as the Borrower’s agent, shall include,
without limitation:

     (i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on Transferred Loans;

     (ii) maintaining all necessary Servicing Records with respect to the
Transferred Loans and providing such reports to the Borrower, the Managing
Agents and the Administrative Agent in respect of the servicing of the
Transferred Loans (including information relating to its performance under this
Agreement) as may be required hereunder or as the Borrower, any Managing Agent
or the Administrative Agent may reasonably request;

     (iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate Servicing Records
evidencing the Transferred Loans in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Transferred Loans (including, without limitation, records adequate to permit the
identification of each new Transferred Loan and all Collections of and
adjustments to each existing Transferred Loan); provided, however, that any
Successor Servicer shall only be required to recreate the Servicing Records of
each prior Servicer to the extent such records have been delivered to it in a
format reasonably acceptable to such Successor Servicer;

     (iv) promptly delivering to the Borrower, any Managing Agent or the
Administrative Agent, from time to time, such information and Servicing Records
(including information relating to its performance under this Agreement) as the
Borrower, such Managing Agent or the Administrative Agent from time to time
reasonably request;

     (v) identifying each Transferred Loan clearly and unambiguously in its
Servicing Records to reflect that such Transferred Loan is owned by the Borrower
and pledged to the Administrative Agent;

     (vi) complying in all material respects with the Credit and Collection
Policy in regard to each Transferred Loan;

     (vii) complying in all material respects with all Applicable Laws with
respect to it, its business and properties and all Transferred Loans and
Collections with respect thereto;

64

--------------------------------------------------------------------------------

     (viii) preserving and maintaining its existence, rights, licenses,
franchises and privileges as a corporation in the jurisdiction of its
organization, and qualifying and remaining qualified in good standing as a
foreign corporation and qualifying to and remaining authorized and licensed to
perform obligations as Servicer (including enforcement of collection of
Transferred Loans on behalf of the Borrower, Lenders, each Hedge Counterparty
and the Collateral Custodian) in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
would materially adversely affect (A) the rights or interests of the Borrower,
Lenders, each Hedge Counterparty and the Collateral Custodian in the Transferred
Loans, (B) the collectibility of any Transferred Loan, or (C) the ability of the
Servicer to perform its obligations hereunder; and

     (ix) notifying the Borrower, each Managing Agent and the Administrative
Agent of any material action, suit, proceeding, dispute, offset, deduction,
defense or counterclaim that is or is threatened to be (1) asserted by an
Obligor with respect to any Transferred Loan; or (2) reasonably expected to have
a Material Adverse Effect; and

     (c) The Borrower and Servicer hereby acknowledge that the Secured Parties,
the Administrative Agent and the Collateral Custodian shall not have any
obligation or liability with respect to any Transferred Loans, nor shall any of
them be obligated to perform any of the obligations of the Servicer hereunder.

     Section 7.3 Authorization of the Servicer.

     (a) Each of the Borrower, each Managing Agent, on behalf of itself and the
related Lenders, the Administrative Agent and each Hedge Counterparty hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable and not
inconsistent with the pledge of the Transferred Loans to the Lender, each Hedge
Counterparty, and the Collateral Custodian, in the determination of the
Servicer, to collect all amounts due under any and all Transferred Loans,
including, without limitation, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Transferred
Loans and, after the delinquency of any Transferred Loan and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Loan; provided, however, that
the Servicer may not execute any document in the name of, or which imposes any
direct obligation on, any Lender. The Borrower shall furnish the Servicer (and
any successors thereto) with any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectibility of the Transferred Loans.
In no event shall the Servicer be entitled to make the Borrower, any Lender, any
Managing Agent, any Hedge Counterparty, the Collateral Custodian or the
Administrative Agent a party to any litigation without such party’s express
prior written consent, or to make the Borrower a party to any litigation (other
than any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.

65

--------------------------------------------------------------------------------

     (b) After an Early Termination Event has occurred and is continuing, at the
Administrative Agent’s direction, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Transferred Loans; provided, however, that the Administrative Agent may, at
any time that an Early Termination Event has occurred and is continuing, notify
any Obligor with respect to any Transferred Loans of the assignment of such
Transferred Loans to the Administrative Agent and direct that payments of all
amounts due or to become due to the Borrower thereunder be made directly to the
Administrative Agent or any servicer, collection agent or lock-box or other
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Transferred Loans and adjust, settle or compromise the amount or
payment thereof. The Administrative Agent shall give written notice to any
Successor Servicer of the Administrative Agent’s actions or directions pursuant
to this Section 7.3(b), and no Successor Servicer shall take any actions
pursuant to this Section 7.3(b) that are outside of its Credit and Collection
Policy.

     Section 7.4 Collection of Payments.

     (a) Collection Efforts, Modification of Loans. The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Transferred Loans as and when the same become due, and will
follow those collection procedures which it follows with respect to all
comparable Loans that it services for itself or others. The Servicer may not
waive, modify or otherwise vary any provision of a Transferred Loan, except as
may be in accordance with the provisions of the Credit and Collection Policy,
including the waiver of any late payment charge or any other fees that may be
collected in the ordinary course of servicing any Transferred Loan.

     (b) Acceleration. The Servicer shall accelerate the maturity of all or any
Scheduled Payments under any Transferred Loan under which a default under the
terms thereof has occurred and is continuing (after the lapse of any applicable
grace period) promptly after such Loan becomes a Defaulted Loan or such earlier
or later time as is consistent with the Credit and Collection Policy.

     (c) Taxes and other Amounts. To the extent provided for in any Transferred
Loan, the Servicer will use its best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Transferred Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.

     (d) Payments to Lock-Box Account. On or before the Closing Date, the
Servicer shall have instructed all Obligors to make all payments in respect of
Transferred Loans to a Lock-Box or directly to a Lock-Box Account or the
Collection Account.

     (e) Establishment of the Collection Account. The Borrower or the Servicer
on its behalf shall cause to be established, on or before the Closing Date, and
maintained in the name of the Borrower and assigned to the Administrative Agent
as agent for the Secured Parties, with an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign bank) a segregated corporate trust account (the “Collection
Account”) for the purpose of receiving Collections from the Collateral;
provided, however, that at all times such depository institution or trust
company shall be a depository institution organized under the laws of the United
States or any one of the States thereof or the District of Columbia (or any
domestic branch of a foreign bank), (i) (A) that has either (1) a long-term
unsecured debt rating of A- or better by S&P and A-3 or better by Moody’s or (2)
a short-term unsecured debt rating or certificate of deposit rating of A-1 or
better by S&P or P-1 or better by Moody’s, (B) the parent corporation of which
has either (1) a long-term unsecured debt rating of A- or better by S&P and A-3
or better by Moody’s or (2) a short-term unsecured debt rating or certificate of
deposit rating of A-1 or better by S&P and P-1 or better by Moody’s or (C) is
otherwise acceptable to the Administrative Agent and (ii) whose deposits are
insured by the Federal Deposit Insurance Corporation (any such depository
institution or trust company, a “Qualified Institution”).

66

--------------------------------------------------------------------------------

     (f) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

     Section 7.5 Servicer Advances.

     For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”). Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances. The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 11:00 a.m. (Winston-Salem, North Carolina
time) on the related Payment Date, in immediately available funds.

     Section 7.6 Realization Upon Defaulted Loans or Charged-Off Loans.

     The Servicer will use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property with respect to a
Defaulted Loan or Charged-Off Loan and will act as sales and processing agent
for Related Property that it repossesses. The Servicer will follow the practices
and procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property. Without limiting the foregoing, the Servicer may
sell any such Related Property with respect to any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan or Charged-Off Loan and the Related Property,
setting forth the sale price of the Related Property and certifying that such
sale price is the fair market value of such Related Property. In any case in
which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.

67

--------------------------------------------------------------------------------

     Section 7.7 Optional Repurchase of Transferred Loans.

     (a) The Servicer may, at any time, notify the Borrower and the
Administrative Agent that it (or its assignee) is requesting to purchase any
Transferred Loan with respect to which the Borrower or any Affiliate of the
Borrower has received notice of the related Obligor’s intention to prepay such
Transferred Loan in full within a period of not more than sixty (60) days from
the date of such notification.

     (b) Either of the Originator or the Servicer (or its assignee) may, at its
sole option, with respect to any Transferred Loan that it determines, in the
exercise of its reasonable discretion, will likely become a Defaulted Loan or a
Charged-Off Loan, or that has become a Defaulted Loan or a Charged-Off Loan,
notify the Borrower and the Administrative Agent that it is requesting to
purchase each such Transferred Loan.

     (c) The Servicer (or its assignee) may request purchase of a Transferred
Loan pursuant to paragraph (a) or (b) above, and the Originator may request
purchase of a Transferred Loan pursuant to paragraph (b) above, by providing
five (5) Business Days’ prior written notice to Borrower and the Administrative
Agent. The Borrower may agree to such purchase with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld). With
respect to any such purchase of a Transferred Loan, the party providing the
required written notice shall, on the date of purchase, either (i) remit to the
Borrower in immediately available funds an amount equal to the Repurchase Price
therefor or (ii) in the case of a purchase of a Transferred Loan by the
Originator, cause an entry to be made in the books of the Borrower to show a
reduction in the Originator’s equity investment in the Borrower by an amount
equal to the Repurchase Price for such Transferred Loan. Upon each purchase of a
Transferred Loan pursuant to this Section 7.7, the Borrower shall automatically
and without further action be deemed to transfer, assign and set-over to the
purchaser thereof all the right, title and interest of the Borrower in, to and
under such Transferred Loan and all monies due or to become due with respect
thereto, all proceeds thereof and all rights to security for any such
Transferred Loan, and all proceeds and products of the foregoing, free and clear
of any Lien created pursuant to this Agreement, all of the Borrower’s right,
title and interest in such Transferred Loan, including any related Supplemental
Interests. Each Lender shall receive five (5) Business Days’ notice of any
repurchase that results in a prepayment of all or a portion of any Advance.

     (d) The Borrower shall, at the sole expense of the party purchasing any
Transferred Loan, execute such documents and instruments of transfer as may be
prepared by such party and take such other actions as shall reasonably be
requested by such party to effect the transfer of the related Transferred Loan
pursuant to this Section 7.7.

68

--------------------------------------------------------------------------------

     Section 7.8 Representations and Warranties of the Servicer.

     The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:

     (a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

     (b) Due Qualification. The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have an adverse effect on the
interests of the Borrower or of the Lenders. The Servicer is qualified to do
business as a corporation, is in good standing, and has obtained all licenses
and approvals as required under the laws of all states in which the performance
of its obligations pursuant to this Agreement requires such qualification,
standing, license or approval and where the failure to qualify or obtain such
license or approval would have a material adverse effect on its ability to
perform hereunder.

     (c) Power and Authority. The Servicer has the corporate power and authority
to execute and deliver this Agreement and to carry out its terms. The Servicer
has duly authorized the execution, delivery and performance of this Agreement by
all requisite corporate action.

     (d) No Violation. The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement by the Servicer (with or without
notice or lapse of time) will not (i) conflict with, result in any breach of any
of the terms or provisions of, or constitute a default under, the articles of
incorporation or by-laws of the Servicer, or any Contractual Obligation to which
the Servicer is a party or by which it or any of its property is bound, (ii)
result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such Contractual Obligation (other than
this Agreement), or (iii) violate any Applicable Law.

     (e) No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or perform its obligations hereunder.

     (f) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by (i)
applicable Insolvency Laws and (ii) general principles of equity (whether
considered in a suit at law or in equity).

69

--------------------------------------------------------------------------------

     (g) No Proceeding. There are no proceedings or investigations pending or
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or (iii) seeking any
determination or ruling that might (in the reasonable judgment of the Servicer)
have a Material Adverse Effect.

     (h) Reports Accurate. All Servicer Certificates, Monthly Reports,
information, exhibits, financial statements, documents, books, Servicer Records
or other reports furnished or to be furnished by the Servicer to the
Administrative Agent or a Lender in connection with this Agreement are and will
be accurate, true and correct in all material respects.

     Section 7.9 Covenants of the Servicer.

     The Servicer hereby covenants that:

     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Transferred Loans
and Related Property and Loan Documents or any part thereof.

     (b) Preservation of Corporate Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign corporation in each jurisdiction where the failure to maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.

     (c) Obligations with Respect to Loans. The Servicer will duly fulfill and
comply with all material obligations on the part of the Borrower to be fulfilled
or complied with under or in connection with each Loan and will do nothing to
impair the rights of the Borrower or the Administrative Agent as agent for the
Secured Parties or of the Secured Parties in, to and under the Collateral.

     (d) Preservation of Security Interest. The Servicer on behalf of the
Borrower will execute and file (or cause the execution and filing of) such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the interest of the Administrative Agent as agent for the Secured
Parties in, to and under the Collateral.

     (e) Enforcement of Rights. The Servicer shall not permit any Person
appointed by it to a position of control with respect to the Obligor of a
Transferred Loan to take or permit to be taken (to the extent within his or her
control) any action which shall have (i) caused an equitable subordination of
such Transferred Loan to another allowed claim under Section 510(c) of the
Bankruptcy Code and (ii) resulted in a loss to the Lenders that is not fully
satisfied by or through the assertion of all available claims against the
Borrower and through the liquidation of all available Collateral. Each of the
parties agrees that under no circumstance shall a violation of this covenant
give rise to a recourse obligation of the Servicer.

     (f) Change of Name or Jurisdiction; Records. The Servicer (i) shall not
change its name or jurisdiction of incorporation, without 30 days’ prior written
notice to the Borrower and the Administrative Agent, and (ii) shall not move, or
consent to the Collateral Custodian moving, the Loan Documents relating to the
Transferred Loans without 30 days’ prior written notice to the Borrower and the
Administrative Agent and, in either case, will promptly take all actions
required of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Administrative Agent as agent for the Secured
Parties on all collateral, and such other actions as the Administrative Agent
may reasonably request, including but not limited to delivery of an Opinion of
Counsel.

70

--------------------------------------------------------------------------------

     (g) Credit and Collection Policy. The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to each
Transferred Loan and the Related Property, and in regard to compliance with the
Loan Documents, including determinations with respect to the enforcement of the
Borrower’s rights thereunder and (ii) furnish to each Managing Agent and the
Administrative Agent, at least 20 days prior to its proposed effective date,
prompt notice of any material change in the Credit and Collection Policy. The
Servicer will not agree or otherwise permit to occur any material change in the
Credit and Collection Policy, which change would impair the collectibility of
any Transferred Loan or otherwise adversely affect the interests or remedies of
the Administrative Agent or the Secured Parties under this Agreement or any
other Transaction Document, without the prior written consent of the Required
Lenders (in their sole discretion).

     (h) Early Termination Events. The Servicer will furnish to each Managing
Agent and the Administrative Agent, as soon as possible and in any event within
three (3) Business Days after the occurrence of each Early Termination Event or
Unmatured Termination Event, a written statement setting forth the details of
such event and the action that the Servicer proposes to take with respect
thereto.

     (i) Extension or Amendment of Loans. The Servicer will not, except as
otherwise permitted in Section 7.4(a), extend, amend or otherwise modify the
terms of any Transferred Loan.

     (j) Other. The Servicer will furnish to the Borrower, any Managing Agent
and the Administrative Agent such other information, documents records or
reports respecting the Transferred Loans or the condition or operations,
financial or otherwise of the Servicer as the Borrower, such Managing Agent or
the Administrative Agent may from time to time reasonably request in order to
protect the respective interests of the Borrower, such Managing Agent, the
Administrative Agent or the Secured Parties under or as contemplated by this
Agreement.

     Section 7.10 Payment of Certain Expenses by Servicer.

     The Servicer, so long as it is an Affiliate of the Borrower, will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of legal counsel and
independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. In consideration for the payment by the Borrower of the Servicing
Fee, the Servicer will be required to pay all reasonable fees and expenses owing
to any bank or trust company in connection with the maintenance of the
Collection Account, the Backup Servicer Fee pursuant to the Backup Servicing
Agreement and the Collateral Custodian Fee pursuant to the Custody Agreement.
The Servicer shall be required to pay such expenses for its own account and
shall not be entitled to any payment therefor other than the Servicing Fee.

71

--------------------------------------------------------------------------------

     Section 7.11 Reports.

     (a) Monthly Report. With respect to each Determination Date and the related
Settlement Period, the Servicer will provide to the Borrower, the Backup
Servicer, each Managing Agent and the Administrative Agent, on the related
Reporting Date, a monthly statement (a “Monthly Report”) signed by a Responsible
Officer of the Servicer and substantially in the form of Exhibit E. Except as
otherwise set forth in the Backup Servicing Agreement, the Backup Servicer shall
have no obligation to review any information in the Monthly Report.

     (b) Servicer Certificate. Together with each Monthly Report, the Servicer
shall submit to the Borrower, the Backup Servicer, each Managing Agent and the
Administrative Agent a certificate (a “Servicer’s Certificate”), signed by a
Responsible Officer of the Servicer and substantially in the form of Exhibit F,
which may be incorporated in the Servicer Report. Except as otherwise set forth
in the Backup Servicing Agreement, the Backup Servicer shall have no obligation
to review any information in the Servicer Certificate.

     (c) Annual Reporting. The Servicer shall deliver, within 180 days after the
close of each of its respective fiscal years, audited, unqualified financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flow) for such fiscal year certified
in a manner acceptable to the Administrative Agent by independent public
accountants acceptable to the Administrative Agent. The provisions of this
paragraph (c) shall not apply to any Successor Servicer, including the Backup
Servicer.

     (d) Quarterly Reporting. The Servicer shall deliver, within 45 days after
the close of each quarterly period of each of its respective fiscal years,
balance sheets as at the close of each such period and statements of income and
retained earnings and a statement of cash flow for the period from the beginning
of such fiscal year to the end of such quarter, all certified by its respective
chief financial officer. The provisions of this paragraph (d) shall not apply to
any Successor Servicer, including the Backup Servicer.

     (e) Financial Statements of the Originator. The Borrower will submit to the
Backup Servicer, each Managing Agent and the Administrative Agent, promptly upon
receipt thereof, the quarterly and annual financial statements received from the
Originator pursuant to Section 5.1(a) of the Purchase Agreement. Except as
otherwise set forth in the Backup Servicing Agreement, the Backup Servicer shall
have no duty to review any of the financial information set forth in such
financial statements.

     Section 7.12 Annual Statement as to Compliance.

     The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within 90 days following the end
of each fiscal year of the Servicer, commencing with the fiscal year ending on
March 31, 2008, an annual report signed by a Responsible Officer of the Servicer
certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Person’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).

72

--------------------------------------------------------------------------------

     Section 7.13 Limitation on Liability of the Servicer and Others.

     Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.

     The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its duties to service the
Transferred Loans in accordance with this Agreement that in its reasonable
opinion may involve it in any expense or liability. The Servicer may, in its
sole discretion, undertake any legal action relating to the servicing,
collection or administration of Transferred Loans and the Related Property that
it may reasonably deem necessary or appropriate for the benefit of the Borrower
and the Secured Parties with respect to this Agreement and the rights and duties
of the parties hereto and the respective interests of the Borrower and the
Secured Parties hereunder.

     Section 7.14 The Servicer Not to Resign.

     The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon its determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law. Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower and the
Administrative Agent. No such resignation shall become effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in according with the terms of this Agreement.

     Section 7.15 Access to Certain Documentation and Information Regarding the
Loans.

     The Borrower or the Servicer, as applicable, shall provide to the
Administrative Agent and each Managing Agent access to the Loan Documents and
all other documentation regarding the Transferred Loans and the Related
Property, such access being afforded without charge but only (i) upon reasonable
prior notice, (ii) during normal business hours and (iii) subject to the
Servicer’s normal security and confidentiality procedures. From and after (x)
the Effective Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Early Termination Event, the Administrative Agent
and each Managing Agent may review the Borrower’s and the Servicer’s collection
and administration of the Transferred Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement, which review shall not be limited in scope or frequency, nor
restricted in period. The Administrative Agent may also conduct an audit (as
such term is used in clause (x) of this Section 7.15) of the Transferred Loans,
Loan Documents and Records in conjunction with such a review. The Borrower shall
bear the cost of such reviews and audits.

73

--------------------------------------------------------------------------------

     Section 7.16 Merger or Consolidation of the Servicer.

     The Servicer shall not consolidate with or merge into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person unless:

     (i) the Person formed by such consolidation or into which the Servicer is
merged or the Person that acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be, if the Servicer is
not the surviving entity, organized and existing under the laws of the United
States or any State or the District of Columbia and shall expressly assume, by
an agreement supplemental hereto, executed and delivered to the Borrower and the
Administrative Agent in form satisfactory to the Borrower and the Administrative
Agent, the performance of every covenant and obligation of the Servicer
hereunder (to the extent that any right, covenant or obligation of the Servicer,
as applicable hereunder, is inapplicable to the successor entity, such successor
entity shall be subject to such covenant or obligation, or benefit from such
right, as would apply, to the extent practicable, to such successor entity);

     (ii) the Servicer shall have delivered to the Borrower and the
Administrative Agent an Officer’s Certificate that such consolidation, merger,
conveyance or transfer and such supplemental agreement comply with this Section
7.16 and that all conditions precedent herein provided for relating to such
transaction have been complied with and an Opinion of Counsel that such
supplemental agreement is legal, valid and binding with respect to the successor
entity and that the entity surviving such consolidation, conveyance or transfer
is organized and existing under the laws of the United States or any State or
the District of Columbia. The Borrower and the Administrative Agent shall
receive prompt written notice of such merger or consolidation of the Servicer;
and

     (iii) after giving effect thereto, no Early Termination Event, Unmatured
Termination Event or Servicer Termination Event shall have occurred.

74

--------------------------------------------------------------------------------

     Section 7.17 Identification of Records.

     The Servicer shall clearly and unambiguously identify each Loan that is
part of the Collateral and the Related Property in its computer or other records
to reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Administrative Agent
has the interest therein granted by Borrower pursuant to this Agreement.

     Section 7.18 Servicer Termination Events.

     (a) If any one of the following events (a “Servicer Termination Event”)
shall occur and be continuing on any day:

     (i) any failure by the Servicer to make any payment, transfer or deposit as
required by this Agreement and such failure shall continue for two (2) Business
Days;

     (ii) any failure by the Servicer to give instructions or notice to the
Borrower, any Managing Agent and/or the Administrative Agent as required by this
Agreement or to deliver any Required Reports hereunder on or before the date
occurring two Business Days after the date such instructions, notice or report
is required to be made or given, as the case may be, under the terms of this
Agreement;

     (iii) any failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or any other Transaction Document to which it is a party as
Servicer that continues unremedied for a period of fifteen (15) days after the
first to occur of (A) the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Servicer by the
Administrative Agent, any Managing Agent or the Borrower and (B) the date on
which the Servicer becomes or reasonably should have become aware thereof;

     (iv) any representation, warranty or certification made by the Servicer in
this Agreement or in any certificate delivered pursuant to this Agreement shall
prove to have been false or incorrect in any material respect when made and such
failure, if susceptible to a cure, shall continue unremedied for a period of
fifteen (15) days after the first to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Administrative Agent, any Managing Agent or the Borrower
and (ii) the date on which the Servicer becomes or reasonably should have become
aware thereof;

     (v) the Servicer shall fail to service the Transferred Loans in accordance
with the Credit and Collection Policy;

     (vi) an Insolvency Event shall occur with respect to the Servicer;

     (vii) the Servicer agrees to materially alter the Credit and Collection
Policy without the prior written consent of the Required Lenders;

     (viii) any financial or asset information reasonably requested by the
Administrative Agent or any Managing Agent as provided herein is not provided as
requested within five (5) Business Days (or such longer period as the
Administrative Agent or such Managing Agent may consent to) of the receipt by
the Servicer of such request;

75

--------------------------------------------------------------------------------

     (ix) the rendering against the Servicer of a final judgment, decree or
order for the payment of money in excess of U.S. $5,000,000 (individually or in
the aggregate) and the continuance of such judgment, decree or order unsatisfied
and in effect for any period of 30 consecutive days without a stay of execution;

     (x) the failure of the Performance Guarantor to make any payment due with
respect to aggregate recourse debt or other obligations with an aggregate
principal amount exceeding U.S. $1,000,000 or the occurrence of any event or
condition that would permit acceleration of such recourse debt or other
obligations if such event or condition has not been waived;

(xi) any Guarantor Event of Default shall occur;

     (xii) any Material Adverse Change occurs in the financial condition of the
Servicer or a material adverse change occurs with regard to the collectibility
of the Transferred Loans, taken as a whole;

     (xiii) any Change-in-Control of the Servicer is made without the prior
written consent of the Borrower and the Administrative Agent;

     (xiv) the Performance Guarantor shall fail to maintain a minimum Net Worth
equal to the sum of (i) $155,000,000 plus (ii) 50% of any equity and
Subordinated Debt issued by the Performance Guarantor after the Effective Date;

     (xv) the Performance Guarantor shall fail to satisfy the RIC/BDC
Requirements; or

     (xvi) the Performance Guarantor shall pay any cash dividends; provided that
the Performance Guarantor shall be permitted to pay cash dividends if the
Servicer shall have caused the Performance Guarantor to have delivered a
certificate to the Administrative Agent, substantially in the form of Exhibit G
hereto, at least 10 Business Days prior to the making of any such cash dividend
to the effect that (i) the amount of the declared dividend has been determined
in good faith by the Board of Directors of the Performance Guarantor on the
basis of the most current financial information of the Performance Guarantor
then available for the related period; (ii) the amount of the declared dividend
does not exceed the net investment income and the net capital gain realized by
the Performance Guarantor for the related period, based on the financial
information referred to in clause (i) above; and (iii) to the extent the
declared dividend does not equal the net investment income and the net capital
gain realized by the Performance Guarantor for the related period, the proposed
dividend to be declared by the Performance Guarantor for the immediately ensuing
period shall be either (x) reduced by the amount such dividend for the
immediately preceding period exceeded the net investment income and the net
capital gain realized by the Performance Guarantor for the immediately preceding
period or (y) increased by the amount such dividend or distribution for the
immediately preceding period was less than the net investment income and the net
capital gains realized by the Performance Guarantor for the immediately
preceding period;

76

--------------------------------------------------------------------------------

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Lenders shall, by written notice to the Servicer and the Backup
Servicer (a “Termination Notice”), subject to the provisions of Section 7.19,
either (i) terminate all of the rights and obligations of the Servicer as
Servicer under this Agreement or (ii) terminate all of the rights and
obligations of the Servicer as Servicer under this Agreement and simultaneously
reappoint the Servicer for a period not to exceed one month (subject to renewal
at the sole discretion of the Administrative Agent, acting at the direction of
the Required Lenders), at the expiration of which appointment the Servicer’s
rights and obligations hereunder shall automatically terminate without further
action on the part of any party hereto. The Borrower shall pay all reasonable
set-up and conversion costs associated with the transfer of servicing rights to
the Successor Servicer.

     Section 7.19 Appointment of Successor Servicer.

     (a) On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 7.18, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Administrative Agent, to the Servicer and
the Backup Servicer in writing. The Administrative Agent may at the time
described in the immediately preceding sentence in its sole discretion, appoint
the Backup Servicer as the Servicer hereunder, and the Backup Servicer shall
within seven (7) days assume all obligations of the Servicer hereunder, and all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Backup Servicer; provided, however, that any Successor Servicer
(including, without limitation, the Backup Servicer) shall not (i) be
responsible or liable for any past actions or omissions of the outgoing Servicer
or (ii) be obligated to make Servicer Advances. The Administrative Agent may
appoint (i) the Backup Servicer as successor servicer, or (ii) if the
Administrative Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is unwilling or unable to assume such
obligations on such date, the Administrative Agent shall as promptly as possible
appoint an alternate successor servicer to act as Servicer (in each such case,
the “Successor Servicer”), and such Successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Administrative
Agent.

     (b) Upon its appointment as Successor Servicer, the Backup Servicer
(subject to Section 7.19(a)) or the alternate successor servicer, as applicable,
shall be the successor in all respects to the Servicer with respect to servicing
functions under this Agreement, shall assume all Servicing Duties hereunder and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable. Any Successor Servicer
shall be entitled, with the prior consent of the Administrative Agent, to
appoint agents to provide some or all of its duties hereunder, provided that no
such appointment shall relieve such Successor Servicer of the duties and
obligations of the Successor Servicer pursuant to the terms hereof and that any
such subcontract may be terminated upon the occurrence of a Servicer Termination
Event.

77

--------------------------------------------------------------------------------

     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.

     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Successor Servicer hereunder pursuant to the foregoing provisions of this
Section 7.19, the Backup Servicer will promptly begin the transition to its role
as Successor Servicer.

     (e) The Backup Servicer shall be entitled to receive its Transition Costs
incurred in transitioning to Servicer.

     Section 7.20 Market Servicing Fee.

     Notwithstanding anything to the contrary herein, in the event that a
Successor Servicer is appointed Servicer, the Servicing Fee shall equal the
market rate for comparable servicing duties to be fixed upon the date of such
appointment by such Successor Servicer with the consent of the Administrative
Agent (the “Market Servicing Fee”).

ARTICLE VIII

EARLY TERMINATION EVENTS

     Section 8.1 Early Termination Events.

     If any of the following events (each, an “Early Termination Event”) shall
occur and be continuing:

     (a) the Borrower shall fail to (i) make payment of any amount required to
be made under the terms of this Agreement and such failure shall continue for
more than two (2) Business Days; or (ii) repay all Advances Outstanding on or
prior to the Maturity Date; or

     (b) the Borrowing Base Test shall not be met, and such failure shall
continue for more than two (2) Business Days; or

     (c) (i) the Borrower shall fail to perform or observe in any material
respect any other covenant or other agreement of the Borrower set forth in this
Agreement and any other Transaction Document to which it is a party, or (ii) the
Originator shall fail to perform or observe in any material respect any term,
covenant or agreement of such Originator set forth in any other Transaction
Document to which it is a party, in each case when such failure continues
unremedied for more than fifteen (15) days after the first to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to such Person by the Administrative Agent, any Managing
Agent or the Collateral Custodian and (ii) the date on which such Person becomes
or should have become aware thereof; or

78

--------------------------------------------------------------------------------

     (d) any representation or warranty made or deemed made hereunder shall
prove to be incorrect in any material respect as of the time when the same shall
have been made; or

     (e) an Insolvency Event shall occur with respect to the Borrower or the
Originator; or (f) a Servicer Termination Event occurs; or (g) any
Change-in-Control of the Borrower or Originator occurs; or

     (h) the Borrower or the Servicer defaults in making any payment required to
be made under any material agreement for borrowed money to which either is a
party and such default is not cured within the relevant cure period; or

     (i) the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid and perfected first priority security interest in
any of the Collateral; or

     (j) (i) a final judgment for the payment of money in excess of (A)
$5,000,000 shall have been rendered against the Originator or (B) $100,000
against the Borrower by a court of competent jurisdiction and, if such judgment
relates to the Originator, such judgment, decree or order shall continue
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution, or (ii) the Originator or the Borrower, as the case may be, shall
have made payments of amounts in excess of $5,000,000 or $50,000, respectively,
in settlement of any litigation; or

     (k) the Borrower or the Servicer agrees or consents to, or otherwise
permits to occur, any amendment, modification, change, supplement or recession
of or to the Credit and Collection Policy in whole or in part that could have a
material adverse effect upon the Transferred Loans or interest of any Lender,
without the prior written consent of the Required Lenders; or

     (l) a Key Man Event occurs; or

     (m) on any Determination Date, the Portfolio Yield does not equal or exceed
7.0% on and such failure continues on the next succeeding Determination Date; or

     (n) the Rolling Three-Month Default Ratio shall exceed 7.5%; or

     (o) the Rolling Three-Month Charged-Off Ratio shall exceed 5.0%; or

     (p) the Borrower shall become an “investment company” subject to
registration under the 1940 Act; or

     (q) the business and other activities of the Borrower or the Originator,
including but not limited to, the acceptance of the Advances by the Borrower
made by the Lenders, the application and use of the proceeds thereof by the
Borrower and the consummation and conduct of the transactions contemplated by
the Transaction Documents to which the Borrower or the Originator is a party
result in a violation by the Originator, the Borrower, or any other person or
entity of the 1940 Act or the rules and regulations promulgated thereunder; or

79

--------------------------------------------------------------------------------

     (r) on any Determination Date, the Interest Coverage Ratio does not equal
or exceed 200.0% and such failure continues on the next succeeding Determination
Date; or

     (s) any Material Adverse Change occurs with respect to the Borrower, the
Originator or the Servicer; or

     (t) the Required Equity Investment shall not be maintained, and such
failure shall continue unremedied for a period of five Business Days;

then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower declare
the Termination Date to have occurred, without demand, protest or future notice
of any kind, all of which are hereby expressly waived by the Borrower, and all
Advances Outstanding and all other amounts owing by the Borrower under this
Agreement shall be accelerated and become immediately due and payable, provided
that in the event that the Early Termination Event described in subsection (e)
herein has occurred, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. Upon its receipt of written notice thereof, the
Administrative Agent shall promptly notify each Lender of the occurrence of any
Early Termination Event.

     Section 8.2 Remedies.

     (a) Upon any such declaration or automatic occurrence of the Termination
Date as specified under Section 8.1, no further Advances will be made, and the
Administrative Agent and the other Secured Parties shall have, in addition to
all other rights and remedies under this Agreement or otherwise, all rights and
remedies provided under the UCC of each applicable jurisdiction and other
Applicable Laws, including the right to sell the Collateral, which rights and
remedies shall be cumulative. The Administrative Agent and the other Secured
Parties agree that the sale of the Collateral shall be conducted in good faith
and in accordance with commercially reasonable practices.

     (b) Upon any such declaration or automatic occurrence of the Termination
Date as specified under Section 8.1, the Borrower and the Servicer hereby agree
that they will, at the expense of Borrower or, if such Termination Date occurred
as a result of a Servicer Termination Event, at the expense of the initial
Servicer or any Affiliate of the initial Servicer if appointed as Successor
Servicer hereunder, and upon request of the Administrative Agent, forthwith, (i)
assemble all or any part of the Collateral as directed by the Administrative
Agent, and make the same available to the Administrative Agent, at a place to be
designated by the Administrative Agent, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at a public sale in accordance with commercially reasonable practices. If there
is no recognizable public market for sale of any portion of Collateral, then a
private sale of that Collateral may be conducted only on an arm’s length basis
and in accordance with commercially reasonable practices. The Borrower agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to the Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent, may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. All cash Proceeds
received by the Administrative Agent in respect of any sale of, collection from,
or other realization upon, all or any part of the Collateral (after payment of
any amounts incurred by the Administrative Agent or any of the Secured Parties
in connection with such sale) shall be deposited into the Collection Account and
applied against all or any part of the Obligations pursuant to Section 2.8.

80

--------------------------------------------------------------------------------

     (c) If the Administrative Agent proposes to sell the Collateral or any part
thereof in one or more parcels at a public or private sale, the Borrower shall
have the right of first refusal to repurchase the Collateral, in whole but not
in part, prior to such sale at a price not less than the Obligations as of the
date of such proposed repurchase. The aforementioned rights and remedies shall
be without limitation, and shall be in addition to all other rights and remedies
of the Administrative Agent and the Secured Parties otherwise available under
any provision of this Agreement by operation of law, at equity or otherwise,
each of which are expressly preserved.

ARTICLE IX

INDEMNIFICATION

     Section 9.1 Indemnities by the Borrower.

     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Administrative Agent, the Managing Agents, the Backup Servicer, any Successor
Servicer, the Collateral Custodian, any Secured Party or its assignee and each
of their respective Affiliates and officers, directors, employees, members and
agents thereof (collectively, the “Indemnified Parties”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by, any such Indemnified Party or other non-monetary
damages of any such Indemnified Party any of them arising out of or as a result
of this Agreement, excluding, however, Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of any
Indemnified Party. Without limiting the foregoing, the Borrower shall indemnify
the Indemnified Parties for Indemnified Amounts relating to or resulting from:

     (i) any Loan treated as or represented by the Borrower to be an Eligible
Loan that is not at the applicable time an Eligible Loan;

     (ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (or one of its Affiliates) or any of their respective
officers under or in connection with this Agreement, which shall have been false
or incorrect in any material respect when made or deemed made or delivered;

81

--------------------------------------------------------------------------------

     (iii) the failure by the Borrower or the Servicer (or one of its
Affiliates) to comply with any term, provision or covenant contained in this
Agreement or any agreement executed in connection with this Agreement, or with
any Applicable Law with respect to any Loan comprising a portion of the
Collateral, or the nonconformity of any Loan, the Related Property with any such
Applicable Law or any failure by the Originator, the Borrower or any Affiliate
thereof to perform its respective duties under the Loans included as a part of
the Collateral;

     (iv) the failure to vest and maintain vested in the Administrative Agent a
first priority perfected security interest in the Collateral;

     (v) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Collateral whether at
the time of any Advance or at any subsequent time and as required by the
Transaction Documents;

     (vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Transferred Loan
that is, or is purported to be, an Eligible Loan (including, without limitation,
(A) a defense based on the Loan not being a legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms or (B) the
equitable subordination of such Loan);

     (vii) any failure of the Borrower or the Servicer (if the Originator or one
of its Affiliates) to perform its duties or obligations in accordance with the
provisions of this Agreement or any failure by the Originator, the Borrower or
any Affiliate thereof to perform its respective duties under the Transferred
Loans;

     (viii) any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services that are the subject of any
Transferred Loan or the Related Property;

     (ix) the failure by Borrower to pay when due any Taxes for which the
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;

     (x) any repayment by the Administrative Agent, any Managing Agent or a
Secured Party of any amount previously distributed in reduction of Advances
Outstanding or payment of Interest or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, such
Managing Agent or a Secured Party believes in good faith is required to be
repaid;

     (xi) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Advances or in respect of any Transferred Loan or the
Related Property;

     (xii) any failure by the Borrower to give reasonably equivalent value to
the Originator in consideration for the transfer by the Originator to the
Borrower of any Transferred Loan or the Related Property or any attempt by any
Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code, or

82

--------------------------------------------------------------------------------

     (xiii) the failure of the Borrower, the Originator or any of their
respective agents or representatives to remit to the Servicer or the
Administrative Agent, Collections on the Collateral remitted to the Borrower or
any such agent or representative in accordance with the terms hereof or the
commingling by the Borrower or any Affiliate of any collections.

     (b) Any amounts subject to the indemnification provisions of this Section
9.1 shall be paid by the Borrower to the applicable Indemnified Party within two
(2) Business Days following the Administrative Agent’s demand therefor.

     (c) If for any reason the indemnification provided above in this Section
9.1 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower, on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations.

     (d) The obligations of the Borrower under this Section 9.1 shall survive
the removal of the Administrative Agent or any Managing Agent and the
termination of this Agreement.

     (e) The parties hereto agree that the provisions of Section 9.1 shall not
be interpreted to provide recourse to the Borrower against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on, any Transferred Loan.

     Section 9.2 Indemnities by the Servicer.

     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts (calculated without duplication of Indemnified Amounts paid by the
Borrower pursuant to Section 9.1 above) awarded against or incurred by any such
Indemnified Party by reason of any acts, omissions or alleged acts or omissions
of the Servicer, including, but not limited to (i) any representation or
warranty made by the Servicer under or in connection with any Transaction
Documents to which it is a party, any Monthly Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made, (ii) the failure by the Servicer to
comply with any Applicable Law, (iii) the failure of the Servicer to comply with
its duties or obligations in accordance with the Agreement or (iv) any
litigation, proceedings or investigation against the Servicer, excluding,
however, (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party, and (b) under any
Federal, state or local income or franchise taxes or any other Tax imposed on or
measured by income (or any interest or penalties with respect thereto or arising
from a failure to comply therewith) required to be paid by such Indemnified
Party in connection herewith to any taxing authority. The provisions of this
indemnity shall run directly to and be enforceable by an injured party subject
to the limitations hereof. If the Servicer has made any indemnity payment
pursuant to this Section 9.2 and such payment fully indemnified the recipient
thereof and the recipient thereafter collects any payments from others in
respect of such Indemnified Amounts, the recipient shall repay to the Servicer
an amount equal to the amount it has collected from others in respect of such
indemnified amounts.

83

--------------------------------------------------------------------------------

     (b) If for any reason the indemnification provided above in this Section
9.2 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then Servicer shall contribute to the amount paid or
payable to such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Servicer on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.

     (c) The obligations of the Servicer under this Section 9.2 shall survive
the resignation or removal of the Administrative Agent or any Managing Agents
and the termination of this Agreement.

     (d) The parties hereto agree that the provisions of this Section 9.2 shall
not be interpreted to provide recourse to the Servicer against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by, the
related Obligor, on any Transferred Loan.

     (e) The Servicer shall not be permitted to liquidate any of the Collateral
to pay any indemnification payable by the Servicer pursuant to this Section 9.2.

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

     Section 10.1 Authorization and Action.

     (a) Each Secured Party hereby designates and appoints BB&T as
Administrative Agent hereunder, and authorizes BB&T to take such actions as
agent on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement together with such powers as
are reasonably incidental thereto. The Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Administrative Agent shall be read into this Agreement or otherwise exist
for the Administrative Agent. In performing its functions and duties hereunder,
the Administrative Agent shall act solely as agent for the Secured Parties and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrower or any of its
successors or assigns. The Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or Applicable Law. The appointment and authority
of the Administrative Agent hereunder shall terminate at the indefeasible
payment in full of the Obligations.

84

--------------------------------------------------------------------------------

     (b) Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto. No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the applicable Managing Agent shall be read into this Agreement or
otherwise exist for the applicable Managing Agent. In performing its functions
and duties hereunder, each Managing Agent shall act solely as agent for the
Lenders in the related Lender Group and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Borrower or any of its successors or assigns. No Managing Agent shall be
required to take any action that exposes it to personal liability or that is
contrary to this Agreement or Applicable Law. The appointment and authority of
each Managing Agent hereunder shall terminate at the indefeasible payment in
full of the Obligations.

     Section 10.2 Delegation of Duties.

     (a) The Administrative Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

     (b) Each Managing Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Managing Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

     Section 10.3 Exculpatory Provisions.

     (a) Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of the Administrative Agent, the breach of its obligations expressly
set forth in this Agreement), or (ii) responsible in any manner to any of the
Secured Parties for any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The Administrative Agent shall not be under any
obligation to any Secured Party to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower. The Administrative Agent shall not be deemed to have knowledge of any
Early Termination Event unless the Administrative Agent has received notice of
such Early Termination Event, in a document or other written communication
titled “Notice of Early Termination Event” from the Borrower or a Secured Party.

85

--------------------------------------------------------------------------------

     (b) Neither any Managing Agent nor any of its respective directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of a Managing Agent, the breach of its obligations
expressly set forth in this Agreement), or (ii) responsible in any manner to the
Administrative Agent or any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. No Managing Agent shall
be under any obligation to the Administrative Agent or any Secured Party to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrower. No Managing Agent
shall be deemed to have knowledge of any Early Termination Event unless such
Managing Agent has received notice of such Early Termination Event, in a
document or other written communication titled “Notice of Early Termination
Event” from the Borrower, the Administrative Agent or a Secured Party.

     (c) None of the Administrative Agent, any Managing Agent or any Lender
shall be deemed to have any fiduciary relationship with the Borrower or the
Servicer under this Agreement, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities creating any such fiduciary
relationship shall be inferred from or in connection with this Agreement except
as otherwise provided herein or under Applicable Law.

     Section 10.4 Reliance.

     (a) The Administrative Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of the Required Lenders or all of the Secured Parties, as applicable, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders, provided that, unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Secured Parties, The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of the Required Lenders or all of the Secured Parties, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Secured Parties.

86

--------------------------------------------------------------------------------

     (b) Each Managing Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of the Lenders in its related Lender
Group as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders in its related Lender Group, provided that unless
and until such Managing Agent shall have received such advice, the Managing
Agent may take or refrain from taking any action, as the Managing Agent shall
deem advisable and in the best interests of the Lenders in its Lender Group.
Each Managing Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Lenders in such
Managing Agent’s Lender Group and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders in such Managing
Agent’s Lender Group.

     Section 10.5 Non-Reliance on Administrative Agent, Managing Agents and
Other Lenders.

     Each Secured Party expressly acknowledges that neither the Administrative
Agent, any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party. Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement.

     Section 10.6 Reimbursement and Indemnification.

     The Lenders agree to reimburse and indemnify the Administrative Agent, and
the Lenders in each Lender Group agree to reimburse the Managing Agent for such
Lender Group, and their respective officers, directors, employees,
representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.

87

--------------------------------------------------------------------------------

     Section 10.7 Administrative Agent and Managing Agents in their Individual
Capacities.

     The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be, hereunder.
With respect to the acquisition of Advances pursuant to this Agreement, the
Administrative Agent, each Managing Agent and each of their respective
Affiliates shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent
or a Managing Agent, as the case may be, and the terms “Lender” “Lender”
“Lenders” and “Lenders” shall include the Administrative Agent or a Managing
Agent, as the case may be, in its individual capacity.

     Section 10.8 Successor Administrative Agent or Managing Agent.

     (a) The Administrative Agent may, upon 5 days’ notice to the Borrower and
the Secured Parties, and the Administrative Agent will, upon the direction of
all of the Lenders resign as Administrative Agent. If the Administrative Agent
shall resign, then the Required Lenders during such 5-day period shall appoint
from among the Secured Parties a successor agent. If for any reason no successor
Administrative Agent is appointed by the Required Lenders during such 5-day
period, then effective upon the expiration of such 5-day period, the Secured
Parties shall perform all of the duties of the Administrative Agent hereunder
and the Borrower shall make all payments in respect of the Obligations or under
any Fee Letter delivered by the Borrower to the Administrative Agent and the
Secured Parties directly to the applicable Managing Agents, on behalf of the
Lenders in the applicable Lender Group and for all purposes shall deal directly
with the Secured Parties. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of Article IX and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.

     (b) Any Managing Agent may, upon 5 days’ notice to the Borrower, the
Administrative Agent and the related Lenders, and any Managing Agent will, upon
the direction of all of the related Lenders resign as a Managing Agent. If a
Managing Agent shall resign, then the related Lenders during such 5-day period
shall appoint from among the related Lenders a successor Managing Agent. If for
any reason no successor Managing Agent is appointed by such Lenders during such
5-day period, then effective upon the expiration of such 5-day period, such
Lenders shall perform all of the duties of the related Managing Agent hereunder.
After any retiring Managing Agent’s resignation hereunder as a Managing Agent,
the provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Managing Agent under
this Agreement.

88

--------------------------------------------------------------------------------

ARTICLE XI

ASSIGNMENTS; PARTICIPATIONS

     Section 11.1 Assignments and Participations.

     (a) Neither Borrower nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.

     (b) Any Lender may at any time and from time to time assign to one or more
Persons (“Purchasing Lenders”) all or any part of its rights and obligations
under this Agreement pursuant to an assignment agreement, substantially in the
form set forth in Exhibit C hereto (the “Assignment and Acceptance”) executed by
such Purchasing Lender and such selling Lender. In addition, except with respect
to an assignment to an Affiliate of such Lender, so long as no Early Termination
Event or Unmatured Termination Event has occurred and is continuing at such
time, the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required prior to the effectiveness of any such assignment;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent and the assigning Lender within ten (10) Business Days
after having received written notice thereof. Each assignee of a Lender must be
an Eligible Assignee and must agree to deliver to the Administrative Agent,
promptly following any request therefor by the Managing Agent for its Lender
Group, an enforceability opinion in form and substance satisfactory to such
Managing Agent. Upon delivery of the executed Assignment and Acceptance to the
Administrative Agent, such selling Lender shall be released from its obligations
hereunder to the extent of such assignment. Thereafter the Purchasing Lender
shall for all purposes be a Lender party to this Agreement and shall have all
the rights and obligations of a Lender under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Borrower, the Lenders or the Administrative Agent shall be required.

     (c) By executing and delivering an Assignment and Acceptance, the
Purchasing Lender thereunder and the selling Lender thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such selling Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Purchasing Lender confirms that it has
received a copy of this Agreement, together with copies of such financial
statements and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iii) such Purchasing Lender will, independently and without
reliance upon the Administrative Agent or any Managing Agent, the selling Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (iv) such Purchasing Lender and such
selling Lender confirm that such Purchasing Lender is an Eligible Assignee; (v)
such Purchasing Lender appoints and authorizes each of the Administrative Agent
and the applicable Managing Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to such agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such Purchasing Lender agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

     (d) The Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of, each Advance owned by each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Lenders,
the Borrower and the Managing Agents may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Lenders, any
Managing Agent or the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

89

--------------------------------------------------------------------------------

     (e) Subject to the provisions of this Section 11.1, upon their receipt of
an Assignment and Acceptance executed by a selling Lender and a Purchasing
Lender, the Administrative Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit C hereto, accept such
Assignment and Acceptance, and the Administrative Agent shall then (i) record
the information contained therein in the Register and (ii) give prompt notice
thereof to each Managing Agent.

     (f) Any Lender may, in the ordinary course of its business at any time sell
to one or more Persons (each a “Participant”) participating interests in its
Pro-Rata Share of the Advances of the Lenders or any other interest of such
Lender hereunder. Notwithstanding any such sale by a Lender of a participating
interest to a Participant, such Lender’s rights and obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance of its obligations hereunder, and the Borrower, the other
Lenders, the Managing Agents and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification set forth in Section 12.1(iii) of this Agreement.

     (g) Each Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.1, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower or Servicer furnished to such Lender by or on behalf of
the Borrower or the Servicer.

     (h) Nothing herein shall prohibit any Lender from pledging or assigning as
collateral any of its rights under this Agreement to any Federal Reserve Bank or
other central bank having jurisdiction over such Lender in accordance with
Applicable Law and any such pledge or collateral assignment may be made without
compliance with Section 11.1(b) or Section 11.1(c).

     (i) In the event any Lender causes increased costs, expenses or taxes to be
incurred by the Administrative Agent or Managing Agents in connection with the
assignment or participation of such Lender’s rights and obligations under this
Agreement to an Eligible Assignee then such Lender agrees that it will make
reasonable efforts to assign such increased costs, expenses or taxes to such
Eligible Assignee in accordance with the provisions of this Agreement.

90

--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

     Section 12.1 Amendments and Waivers.

     Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Lenders; provided, however, that (i) without the consent of the
Lenders in any Lender Group (other than the Lender Group to which such Lenders
are being added), the Administrative Agent and the applicable Managing Agent
may, with the consent of Borrower, amend this Agreement solely to add additional
Persons as Lenders hereunder, (ii) any amendment of this Agreement that is
solely for the purpose of increasing the Commitment of a specific Lender or
increasing the Group Advance Limit of the related Lender Group may be effected
with the written consent of the Borrower, the Administrative Agent and the
affected Lender, and (iii) the consent of each Lender shall be required to: (A)
extend the Commitment Termination Date or the date of any payment or deposit of
Collections by the Borrower or the Servicer, (B) reduce the amount (other than
by reason of the repayment thereof) or extend the time of payment of Advances
Outstanding or reduce the rate or extend the time of payment of Interest (or any
component thereof), (C) reduce any fee payable to the Administrative Agent or
any Managing Agent for the benefit of the Lenders, (D) amend, modify or waive
any provision of the definition of Required Lenders or Sections 2.8, 11.1(a), or
12.1, (E) consent to or permit the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement, (F) amend or waive any
Servicer Termination Event or Early Termination Event, (G) change the definition
of “Borrowing Base,” “Charged-Off Ratio,” “Default Ratio,” “Eligible Loan” or
“Settlement Date,” or (H) amend or modify any defined term (or any defined term
used directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

     No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material effect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person. The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

     Section 12.2 Notices, Etc.

     All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy) and mailed, sent by overnight courier, transmitted or hand delivered, as
to each party hereto, at its address set forth under its name on the signature
pages hereof or specified in such party’s Assignment and Acceptance or Joinder
Agreement or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective, upon receipt, or in the case of (a) notice by mail, five
days after being deposited in the United States mail, first class postage
prepaid, (b) notice by courier mail, when it is officially recorded as being
delivered to the intended recipient by return receipt, proof of delivery or
equivalent, or (c) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to this
Article XII shall not be effective until received with respect to any notice
sent by mail.

91

--------------------------------------------------------------------------------

     Section 12.3 No Waiver, Rights and Remedies.

     No failure on the part of the Administrative Agent or any Secured Party or
any assignee of any Secured Party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.

     Section 12.4 Binding Effect.

     This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, the Secured Parties and their respective
successors and permitted assigns and, in addition, the provisions of Section 2.8
shall inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.8, 7.18, 9.1 and 9.2 shall inure to the benefit
of the Backup Servicer.

     Section 12.5 Term of this Agreement.

     This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.

     Section 12.6 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NORTH CAROLINA. EACH OF THE SECURED PARTIES, THE BORROWER
AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NORTH CAROLINA SITTING IN FORSYTH COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE MIDDLE DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

92

--------------------------------------------------------------------------------

     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 12.2 (EXCEPT THAT FACSIMILE NOTICES SHALL NOT BE
EFFECTIVE FOR SERVICE OF PROCESS). NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

     Section 12.7 WAIVER OF JURY TRIAL.

     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

     Section 12.8 Costs, Expenses and Taxes.

     (a) In addition to the rights of indemnification granted to the
Administrative Agent, the Managing Agents, the other Secured Parties and its or
their Affiliates and officers, directors, employees and agents thereof under
Article IX hereof, the Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent, the Managing Agents and the other Secured
Parties incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), amendment or modification of, or
any waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Managing Agents and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Managing Agents and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Managing Agents or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedge Agreement).

93

--------------------------------------------------------------------------------

     (b) The Borrower shall pay on demand any and all stamp, sales, excise and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lender in connection
with this Agreement or the funding or maintenance of Advances hereunder.

     (c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes), including, without limitation, all reasonable costs
and expenses incurred by the Administrative Agent or any Managing Agent in
connection with periodic audits of the Borrower’s or the Servicer’s books and
records, which are incurred as a result of the execution of this Agreement.

     Section 12.9 No Proceedings.

     Each of the parties hereto (other than the Administrative Agent and the
Secured Parties) hereby agrees that it will not institute against, or join any
other Person in instituting against the Borrower any Insolvency Proceeding so
long as there shall not have elapsed one year and one day since the Collection
Date.

     Section 12.10 Recourse Against Certain Parties.

     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent or any Secured Party as contained in
this Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any Person or any
manager or administrator of such Person or any incorporator, affiliate,
stockholder, officer, employee or director of such Person or of the Borrower or
of any such manager or administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.

94

--------------------------------------------------------------------------------

     (b) The provisions of this Section 12.10 shall survive the termination of
this Agreement.

     Section 12.11 Protection of Security Interest; Appointment of
Administrative Agent as Attorney-in-Fact.

     (a) The Borrower shall, or shall cause the Servicer to, cause this
Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Administrative Agent as agent for the Secured Parties
and of the Secured Parties to the Collateral to be promptly recorded, registered
and filed, and at all time to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Administrative Agent as agent for
the Secured Parties hereunder to all property comprising the Collateral. The
Borrower shall deliver or, shall cause the Servicer to deliver, to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Borrower and the Servicer
shall cooperate fully in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 12.11.

     (b) The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence the security interest granted to the Administrative Agent, as agent for
the Secured Parties, in the Collateral, or to enable the Administrative Agent or
the Secured Parties to exercise and enforce their rights and remedies hereunder.

     (c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five Business Days’ notice from the Administrative Agent, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligation; and the Administrative Agent’s or such
Lender’s reasonable costs and expenses incurred in connection therewith shall be
payable by the Borrower (if the Servicer that fails to so perform is the
Borrower or an Affiliate thereof) as provided in Article IX, as applicable. The
Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower,
(i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Lenders in the
Collateral. This appointment is coupled with an interest and is irrevocable.

     (d) Without limiting the generality of the foregoing, Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of any financing statement referred to
in Section 5.1(o) or any other financing statement filed pursuant to this
Agreement or in connection with any Advance hereunder, unless the Collection
Date shall have occurred:

95

--------------------------------------------------------------------------------

     (i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

     (ii) deliver or cause to be delivered to the Administrative Agent an
opinion of the counsel for Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, confirming and updating the opinion
delivered pursuant to Section 3.1 with respect to perfection and otherwise to
the effect that the Collateral hereunder continues to be subject to a perfected
security interest in favor of the Administrative Agent, as agent for the Secured
Parties, subject to no other Liens of record except as provided herein or
otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

     Section 12.12 Confidentiality.

     (a) Each of the Administrative Agent, the Managing Agents, the other
Secured Parties and the Borrower shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential proprietary information with respect to the other parties
hereto and their respective businesses obtained by it or them in connection with
the structuring, negotiating and execution of the transactions contemplated
herein, except that each such party and its officers and employees may (i)
disclose such information to its external accountants and attorneys and as
required by an Applicable Law, as required to be publicly filed with SEC, or as
required by an order of any judicial or administrative proceeding, (ii) disclose
the existence of this Agreement, but not the financial terms thereof, (iii)
disclose this Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Transaction Documents, Loan Documents or any Hedging Agreement for
the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents, Loan Documents or any Hedging
Agreement and (iv) disclose such information to its Affiliates to the extent
necessary in connection with the administration or enforcement of this Agreement
or the other Transaction Documents.

     (b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it for
use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the Secured Parties by
each other, (ii) by the Administrative Agent or the Secured Parties to any
prospective or actual Eligible Assignee or participant of any of them or in
connection with a pledge or assignment to be made pursuant to Section 11.1(h) or
(iii) by the Administrative Agent or the Secured Parties to any provider of a
surety, guaranty or credit or liquidity enhancement to a Secured Party and to
any officers, directors, members, employees, outside accountants and attorneys
of any of the foregoing, provided each such Person is informed of the
confidential nature of such information and agrees to be bound hereby. In
addition, the Secured Parties and the Administrative Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings,
including, without limitation, at the request of any self-regulatory authority
having jurisdiction over a Lender.

96

--------------------------------------------------------------------------------

     (c) The Borrower and the Servicer each agrees that it shall not (and shall
not permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Transaction Documents without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower or the Servicer shall consult with the Administrative Agent and each
Managing Agent prior to the issuance of such news release or public
announcement. The Borrower and the Servicer each may, however, disclose the
general terms of the transactions contemplated by this Agreement and the
Transaction Documents to trade creditors, suppliers and other similarly-situated
Persons so long as such disclosure is not in the form of a news release or
public announcement.

     Section 12.13 Execution in Counterparts; Severability; Integration.

     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than any Fee Letter.

     Section 12.14 Amendment and Restatement.

     This Agreement amends and restates in its entirety that certain Second
Amended and Restated Credit Agreement dated as of April 14, 2009, among the
Borrower, the Servicer, the lenders party thereto, the managing agents named
therein, and Branch Banking and Trust Company, as administrative agent.

     Section 12.15 Patriot Act.

     Each Lender that is subject to the USA PATRIOT Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Servicer that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Servicer, which information includes the name and address of the
Borrower and the Servicer and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and the
Servicer in accordance with the USA PATRIOT Act.

97

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

98

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER: GLADSTONE BUSINESS INVESTMENT, LLC      By          Title: President  
    Gladstone Business Investment, LLC   1521 Westbranch Drive, Suite 200  
McLean, Virginia 22102   Attention: President   Facsimile No.: (703) 287-5801  
Phone No.: (703) 287-5800     SERVICER: GLADSTONE MANAGEMENT CORPORATION      By
         Title: Chairman       Gladstone Management Corporation   1521
Westbranch Drive, Suite 200   McLean, Virginia 22102   Attention: Chairman  
Facsimile No.: (703) 287-5801   Phone No.: (703) 287-5800

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

--------------------------------------------------------------------------------


  LENDER and MANAGING AGENT:       BRANCH BANKING AND TRUST COMPANY          
By: _____________________         Name: ___________________         Title:
____________________       Commitment: $25,000,000       200 W. 2nd Street  
Winston-Salem, NC 27101   Attention: Greg Drabik   Facsimile No.: (336)733-2740
  Telephone No.: (336)733-2730   E-mail: gdrabik@bbandt.com


--------------------------------------------------------------------------------


  LENDER and MANAGING AGENT for the Key Lender Group:         KEY EQUIPMENT
FINANCE INC.           By: ______________________          Name:
_________________          Title: __________________           By:
______________________          Name: _________________          Title:
__________________           Commitment: $25,000,000           1000 South
McCaslin Blvd.   Mailstop: CO-18-SP-0105   Superior, CO 80027   Attention: Todd
T. Oliver   Facsimile No.: (720) 304-1470   Telephone No.: (720) 304-1245  
E-mail: LAS.Operations.KEF@key.com       with a copy to:       19100 Von Karman
Avenue   Suite 250   Mailstop: CA-01-19-0250   Irvine, CA 92612   Attention:
Rian Emmett   Facsimile No.: (216) 357-6708   Telephone No.: (949) 757-8942  
E-mail: rian.w.emmett@key.com


--------------------------------------------------------------------------------


  ADMINISTRATIVE AGENT:       BRANCH BANKING AND TRUST COMPANY           By:
_____________________          Name: ________________          Title:
_________________       200 W. 2nd Street   Winston-Salem, NC 27101   Attention:
Greg Drabik   Facsimile No.: (336)733-2740   Telephone No.: (336)733-2730  
E-mail: gdrabik@bbandt.com


--------------------------------------------------------------------------------